Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF DECEMBER 11, 2014

among

AMEREN CORPORATION

and

UNION ELECTRIC COMPANY

as Borrowers

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

as Agent

BARCLAYS BANK PLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agents

BANK OF AMERICA, N.A.

THE ROYAL BANK OF SCOTLAND PLC

as Documentation Agents

 

 

 

 

J. P. MORGAN SECURITIES LLC

BARCLAYS BANK PLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBS SECURITIES INC.

as Joint Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 6701-773]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   

DEFINITIONS

     1   

1.1.

    

Certain Defined Terms

     1   

1.2.

    

Terms Generally

     23    ARTICLE II   

THE CREDITS

     24   

2.1.

    

Commitment

     24   

2.2.

    

Required Payments; Termination

     24   

2.3.

    

Loans

     25   

2.4.

    

Letters of Credit

     25   

2.5.

    

Types of Advances

     31   

2.6.

    

Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits

     31   

2.7.

    

Minimum Amount of Each Advance

     33   

2.8.

    

Optional Principal Payments

     33   

2.9.

    

Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans

     34   

2.10.

    

Conversion and Continuation of Outstanding Revolving Advances; No Conversion or
Continuation of Eurodollar Advances After Default

     34   

2.11.

    

Interest Rates, etc.

     35   

2.12.

    

Rates Applicable After Default

     35   

2.13.

    

Method of Payment

     35   

2.14.

    

Noteless Agreement; Evidence of Indebtedness

     36   

2.15.

    

Telephonic Notices

     36   

2.16.

    

Interest Payment Dates; Interest and Fee Basis

     37   

2.17.

    

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans

     37   

2.18.

    

Lending Installations

     37   

2.19.

    

Non-Receipt of Funds by the Agent

     38   

2.20.

    

Replacement of Lender

     38   

2.21.

    

Extension of Maturity Date

     39   

2.22.

    

Defaulting Lenders

     40   

2.23.

    

Commitment Increases

     41    ARTICLE III   

YIELD PROTECTION; TAXES

     43   

3.1.

    

Yield Protection

     43   

3.2.

    

Changes in Capital Adequacy and Liquidity Requirements

     43   



--------------------------------------------------------------------------------

3.3.

    

Availability of Types of Advances

     44   

3.4.

    

Funding Indemnification

     44   

3.5.

    

Taxes

     45   

3.6.

    

Statements as to Claims; Survival of Indemnity

     48   

3.7.

    

Alternative Lending Installation

     49   

3.8.

    

Allocation of Amounts Payable Among Borrowers

     49    ARTICLE IV   

CONDITIONS PRECEDENT

     50   

4.1.

    

Restatement Effective Date

     50   

4.2.

    

Each Credit Extension

     51    ARTICLE V   

REPRESENTATIONS AND WARRANTIES

     52   

5.1.

    

Existence and Standing

     52   

5.2.

    

Authorization and Validity

     52   

5.3.

    

No Conflict

     52   

5.4.

    

Financial Statements

     53   

5.5.

    

Material Adverse Change

     53   

5.6.

    

Taxes

     53   

5.7.

    

Litigation and Contingent Obligations

     53   

5.8.

    

ERISA

     54   

5.9.

    

Accuracy of Information

     54   

5.10.

    

Regulation U

     54   

5.11.

    

Compliance with Laws

     54   

5.12.

    

Environmental Matters

     54   

5.13.

    

Investment Company Act

     54   

5.14.

    

Anti-Corruption Laws and Sanctions

     55    ARTICLE VI   

COVENANTS

     55   

6.1.

    

Financial Reporting

     55   

6.2.

    

Use of Proceeds and Letters of Credit

     57   

6.3.

    

Conduct of Business

     57   

6.4.

    

Taxes

     58   

6.5.

    

Insurance

     58   

6.6.

    

Compliance with Laws

     58   

6.7.

    

Maintenance of Properties

     58   

6.8.

    

Inspection; Keeping of Books and Records

     58   

6.9.

    

Merger

     59   

6.10.

    

Dispositions of Property

     59   

6.11.

    

Investments in Project Finance Subsidiaries and SPCs

     62   

6.12.

    

Liens

     62   

 

ii



--------------------------------------------------------------------------------

6.13.

    

Subsidiary Covenants

     66   

6.14.

    

Leverage Ratio

     66    ARTICLE VII   

DEFAULTS

     67    ARTICLE VIII   

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     70   

8.1.

    

Acceleration

     70   

8.2.

    

Amendments

     71   

8.3.

    

Preservation of Rights

     71    ARTICLE IX   

GENERAL PROVISIONS

     72   

9.1.

    

Survival of Representations

     72   

9.2.

    

Governmental Regulation

     72   

9.3.

    

Headings

     72   

9.4.

    

Entire Agreement

     72   

9.5.

    

Several Obligations; Benefits of this Agreement

     72   

9.6.

    

Expenses; Indemnification

     73   

9.7.

    

[Reserved]

     74   

9.8.

    

Accounting

     74   

9.9.

    

Severability of Provisions

     75   

9.10.

    

Nonliability

     75   

9.11.

    

Confidentiality

     76   

9.12.

    

Lenders Not Utilizing Plan Assets

     77   

9.13.

    

Nonreliance

     77   

9.14.

    

Disclosure

     77   

9.15.

    

USA Patriot Act

     77   

9.16.

    

Non-Public Information

     77    ARTICLE X   

THE AGENT

     77   

10.1.

    

Appointment; Nature of Relationship

     77   

10.2.

    

Powers

     78   

10.3.

    

General Immunity

     78   

10.4.

    

No Responsibility for Loans, Recitals, etc.

     78   

10.5.

    

Action on Instructions of Lenders

     79   

10.6.

    

Employment of Agents and Counsel

     79   

10.7.

    

Reliance on Documents; Counsel

     79   

10.8.

    

Agent’s Reimbursement and Indemnification

     79   

 

iii



--------------------------------------------------------------------------------

10.9.

    

Notice of Default

     80   

10.10.

    

Rights as a Lender

     80   

10.11.

    

Independent Credit Decision

     80   

10.12.

    

Successor Agent

     80   

10.13.

    

Agent and Arrangers Fees

     81   

10.14.

    

Delegation to Affiliates

     81   

10.15.

    

Joint Arrangers, Joint Bookrunners, Syndication Agents and Documentation Agents

     82    ARTICLE XI   

SETOFF; RATABLE PAYMENTS

     82   

11.1.

    

Setoff

     82   

11.2.

    

Ratable Payments

     82    ARTICLE XII   

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     83   

12.1.

    

Successors and Assigns

     83    ARTICLE XIII   

NOTICES

     86   

13.1.

    

Notices

     86   

13.2.

    

Change of Address

     87    ARTICLE XIV   

COUNTERPARTS

     87    ARTICLE XV   

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     87   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Existing Letters of Credit Schedule

LC Commitment Schedule

Pricing Schedule

 

Schedule 1    -    [Reserved] Schedule 2    -    Liens Schedule 3    -   
Restrictive Agreements Schedule 4    -    Contingent Obligations Schedule 5    -
   Disclosed Matters

EXHIBITS

 

Exhibit A    -    Form of Borrowers’ Counsel’s Opinion Exhibit B    -    Form of
Compliance Certificate Exhibit C    -    Form of Assignment and Assumption
Exhibit D    -    Form of Promissory Note Exhibit E    -    Subordination Terms



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of December 11, 2014 (as
amended from time to time, this “Agreement”), is entered into by and among
Ameren Corporation, a Missouri corporation (the “Company”), its subsidiary Union
Electric Company, d/b/a Ameren Missouri, a Missouri corporation (the “Borrowing
Subsidiary” and, together with the Company, the “Borrowers”), the Lenders party
hereto and JPMorgan Chase Bank, N.A., as Agent.

The Borrowers have requested that the Agent and the Lenders amend and restate
the Existing Missouri Credit Agreement (such term and other capitalized terms
used and not otherwise defined herein having the meanings assigned to them in
Article I) to continue and modify the credit facility established thereby on the
terms set forth in this Agreement. The Obligations of the Borrowers under this
Agreement will be several and not joint, and, except as otherwise set forth in
Section 3.8 or 9.6(iii) of this Agreement, the Obligations of the Borrowing
Subsidiary will not be guaranteed by the Company or any other subsidiary of the
Company and the Obligations of the Company will not be guaranteed by the
Borrowing Subsidiary or any other subsidiary of the Company. The parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in Section 9.8.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which a Borrower or
any of its Subsidiaries (i) acquires any assets of any firm, corporation,
partnership, limited partnership, limited liability company or other entity, or
any division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or a series of
transactions) any equity interests of a firm, corporation, partnership, limited
partnership, limited liability company or other entity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means, with respect to either Borrower, Revolving Loans (i) made by
the Lenders to such Borrower on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Revolving
Loans made to such Borrower of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control



--------------------------------------------------------------------------------

another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise (with such percentage being calculated as if such beneficial owner
had exercised all its rights to acquire such securities or interests).

“Agent” means JPMCB, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is $1,000,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.

“Agreement” is defined in the preamble hereto.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however, that except as provided in Section 9.8, with
respect to the calculation of the financial ratio set forth in Section 6.14 (and
the defined terms used in such Section), “Agreement Accounting Principles” means
generally accepted accounting principles as in effect in the United States as of
September 30, 2014, applied in a manner consistent with that used in preparing
the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (i) the Prime Rate for such day, (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum and (iii) the sum of (a) (A) the Eurodollar Base Rate
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) divided by (B) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
and (b) one percent (1.0%) per annum; provided that, for the avoidance of doubt,
the Eurodollar Base Rate for any day shall be based on the rate appearing on the
applicable Reuters screen page (currently page LIBOR01) displaying interest
rates for Dollar deposits in the London interbank market (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Agent from time to time) at approximately 11:00 a.m., London time, on such
day for deposits in Dollars with a maturity of one month; provided that if such
rate shall be less than zero, such rate shall be deemed to be zero. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Base Rate, as the case may be.

“Ameren Illinois” means Ameren Illinois Company, an Illinois corporation and a
subsidiary of the Company.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Fee Rate” means (a) with respect to the Facility Fee accruing for
the account of either Borrower at any time, the applicable percentage rate per
annum at such time with respect to such Borrower as set forth in the Pricing
Schedule and (b) with respect to the LC Participation Fee for the account of
either Borrower at any time, the applicable percentage rate per annum at such
time with respect to such Borrower as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to either Borrower, with respect to
Advances of any Type at any time, the percentage rate per annum applicable at
such time to Advances of such Type to such Borrower, as set forth in the Pricing
Schedule.

“Approved Cost Recovery Bonds” means securities that are issued by the Borrowing
Subsidiary or any of its subsidiaries (or any instrumentality statutorily
authorized to issue such securities for the benefit of the Borrowing Subsidiary
or any of its subsidiaries (whether or not a subsidiary of the Borrowing
Subsidiary)), which securities are (i) issued under and in accordance with
applicable state public utility law (and expressly approved by the applicable
state public utility commission) with respect to the recovery of designated
costs or expenditures (including through applicable state public utility
commission order for financing) with respect to regulated assets or regulatory
assets authorized by the applicable state public utility commission,
(ii) limited in recourse to assets that are rights to collect designated charges
authorized by applicable law to be invoiced to customers of the Borrowing
Subsidiary or such subsidiary thereof (together with ancillary related assets
customarily included therewith, collectively, “Designated Charges”) and that are
in any event non-recourse to the Borrowers (other than for failure to collect
and pay over such Designated Charges and other customary indemnities for
comparable financings) and (iii) payable solely from Designated Charges.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and RBS Securities Inc. and their respective successors, in their respective
capacities as Joint Arrangers and Joint Bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 12.1, in the form of Exhibit C or any other form approved by
the Agent and the Company.

“Attributable Indebtedness” means, as to any Sale and Leaseback Transaction at
any time, the present value (discounted at a rate equivalent to the interest
rate implicit in the lease, compounded on a semiannual basis) of the total
obligations of the lessee for rental payments, after excluding all amounts
required to be paid on account of maintenance and repairs, insurance,

 

3



--------------------------------------------------------------------------------

taxes, utilities and other similar expenses payable by the lessee pursuant to
the terms of the lease, during the remaining term of the lease included in any
such Sale and Leaseback Transaction or until the earliest date on which the
lessee may terminate such lease without penalty or upon payment of a penalty (in
which case the rental payments shall include such penalty).

“Audrain Project” means the Chapter 100 financing transaction and agreements
related thereto assigned by affiliates of NRG Energy, Inc. (“NRG”) to and
assumed by the Borrowing Subsidiary as a part of its purchase of a combustion
turbine generating facility located in Audrain County, Missouri (the “County”)
pursuant to which (i) the Borrowing Subsidiary assumed a lease from the County
of certain land and improvements, including the combustion turbine generating
facility, and (ii) the Borrowing Subsidiary acquired NRG’s ownership of
indebtedness issued by the County to finance the acquisition of such property.

“Augmenting Lender” has the meaning assigned to such term in Section 2.23(a).

“Authorized Officer” of either Borrower means any of the chief executive
officer, president, chief operating officer, chief financial officer, treasurer,
assistant treasurer or vice president of such Borrower, acting singly.

“Availability Termination Date” means, as to either Borrower, the earliest of
(a) the Maturity Date, (b) the reduction of the Borrower Sublimit of such
Borrower to zero pursuant to Section 2.6.3 or termination of the obligation to
make Loans to, or issue Letters of Credit for the account of, such Borrower
pursuant to Section 8.1 and (c) the date of termination in whole of the
Aggregate Commitment and the Commitments pursuant to Section 2.6.3 or
Section 8.1.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bankruptcy Event” means, with respect to any Person, that such Person is the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it (including the Federal Deposit Insurance
Corporation), or, in the good faith determination of the Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest in, or the exercise of control over, such
Person or the direct or indirect parent of such Person by a governmental
authority or instrumentality thereof so long as such ownership interest or such
exercise of control does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC.

“BofA” means Bank of America, N.A.

 

4



--------------------------------------------------------------------------------

“Borrower Credit Exposure” means, with respect to either Borrower at any time,
the aggregate amount of (i) all Revolving Loans made to such Borrower and
outstanding at such time and (ii) the portion of the LC Exposure at such time
that is attributable to Letters of Credit issued for the account of such
Borrower.

“Borrower Sublimit” means (a) as to the Company, $700,000,000 and (b) as to the
Borrowing Subsidiary, $800,000,000, in each case as such sublimit may be reduced
from time to time pursuant to Section 2.6.3.

“Borrowers” means the Company and the Borrowing Subsidiary, and “Borrower” means
either of the foregoing.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Borrowing Subsidiary” is defined in the preamble hereto.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means, subject to Section 9.8, any lease of
Property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means, subject to Section 9.8, the
amount of the obligations of such Person under Capitalized Leases which would be
shown as a liability on a balance sheet of such Person prepared in accordance
with Agreement Accounting Principles.

“Change in Control” means, in respect of each Borrower, (i) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
twenty percent (20%) or more of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Company, (ii) the Company
shall cease to own, directly or indirectly and free and clear of all Liens or
other encumbrances (except for such Liens or other encumbrances permitted by
Section 6.12), outstanding shares representing 100% of the ordinary voting power
represented by the issued and outstanding common stock of the Borrowing
Subsidiary on a fully diluted basis, or (iii) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were not either (a) nominated by the board of directors of the
Company or a committee or subcommittee thereof to which such power was delegated
or (b)

 

5



--------------------------------------------------------------------------------

appointed by directors so nominated; provided that any individual who is so
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall be included in such majority unless such individual was a
member of the Company’s board of directors prior thereto.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any governmental authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
governmental authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Closing Date” means November 14, 2012.

“Code” means the Internal Revenue Code of 1986 and any rule or regulation issued
thereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.6.3, (b) increased
from time to time pursuant to Section 2.23 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.1. The initial amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, or in a Commitment Increase Amendment,
as applicable.

“Commitment Increase” has the meaning assigned to such term in Section 2.23(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.23(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.

“Commonly Controlled Entity” means, with respect to either Borrower, any trade
or business, whether or not incorporated, which is under common control with
such Borrower or any subsidiary of such Borrower within the meaning of
Section 4001 of ERISA or that, together with such Borrower or any subsidiary of
such Borrower, is treated as a single employer under Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

 

6



--------------------------------------------------------------------------------

“Company” is defined in the preamble hereto.

“Consenting Lender” is defined in Section 2.21.

“Consolidated Indebtedness” of a Person means at any time the Indebtedness of
such Person and its Subsidiaries (or, solely in the case of the Company, its
consolidated subsidiaries) which would be consolidated in the consolidated
financial statements of such Person under Agreement Accounting Principles
calculated on a consolidated basis as of such time; provided, however, that
Consolidated Indebtedness shall exclude (i) any Indebtedness incurred as part of
any Permitted Securitization, (ii) Indebtedness in respect of which no Borrower
or other Subsidiary is a direct obligor or has any Contingent Obligation or
(iii) any Approved Cost Recovery Bonds.

“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity, preferred stock and Hybrid Securities of such Person and
its Subsidiaries (or, solely in the case of the Company, its consolidated
subsidiaries) calculated on a consolidated basis in accordance with Agreement
Accounting Principles; provided that for purposes of calculating Consolidated
Net Worth, the amount of Hybrid Securities included in Consolidated Net Worth
shall represent no more than 15% of Consolidated Total Capitalization of the
Company.

“Consolidated Tangible Assets” means, as to the Company, the total amount of all
assets of the Company and its consolidated subsidiaries determined in accordance
with Agreement Accounting Principles, and, as to the Borrowing Subsidiary, the
total amount of all assets of the Borrowing Subsidiary and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles, in
each case minus, to the extent included in the total amount of such Borrower’s
and its consolidated subsidiaries’ or Subsidiaries’, as applicable, total
assets, the net book value of all (i) goodwill, including the excess cost over
book value of any asset, (ii) organization or experimental expenses,
(iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) franchises, licenses and
permits and (vii) other assets which are deemed intangible assets under
Agreement Accounting Principles.

“Consolidated Total Capitalization” means, as to any Person at any time, the sum
of Consolidated Indebtedness of such Borrower and Consolidated Net Worth of such
Borrower, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any keep well agreement or similar agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership; provided that
the term “Contingent Obligation” shall not include the indorsement of negotiable
instruments for deposit or collection.

 

7



--------------------------------------------------------------------------------

“Contribution Percentage” means, at any time with respect to each Borrower, the
ratio, expressed as a percentage, of such Borrower’s Borrower Sublimit to the
aggregate amount of both Borrower Sublimits at such time; provided that, if the
Commitments or all the Borrower Sublimits shall have been terminated, the
Contribution Percentages shall be determined based on the Borrower Sublimits
most recently in effect prior to such termination. As of the Restatement
Effective Date, the Contribution Percentage of each Borrower is (a) in the case
of the Borrowing Subsidiary, 53.33%, and (b) in the case of the Company, 46.67%.
The Contribution Percentage with respect to any amount owing by a Borrower shall
be determined as of the time such amount shall have become due.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder (as opposed to the conversion or continuation of an Advance
that does not increase the aggregate outstanding principal amount of such
Advance).

“Credit Extension Date” means, with respect to either Borrower, the Borrowing
Date for an Advance or the date of issuance of a Letter of Credit to or for the
account of such Borrower.

“Credit Party” means the Agent, any Issuing Bank or any Lender.

“Declining Lender” is defined in Section 2.21.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified either Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding such obligations under this Agreement
cannot be satisfied) or generally under any other agreements in which it commits
to extend credit, (c) has failed, within three Business Days after written
request by the Agent or an Issuing Bank, in each case acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Agent or such Issuing Bank, as applicable, of
such certification in form and substance reasonably satisfactory to it and the
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed on Schedule 5 hereto or in the Exchange Act
Documents.

 

8



--------------------------------------------------------------------------------

“Dispose” means, in respect of any asset, to sell, lease, transfer or otherwise
dispose of such asset, and the term “Disposition” shall have a correlative
meaning.

“Documentation Agent” means each of BofA and RBS.

“Dollar” and “$” mean the lawful currency of the United States of America.

“Eligible Assignee” is defined in Section 12.1.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Event” means, as to either Borrower, (a) any Reportable Event with
respect to such Borrower or any Commonly Controlled Entity of such Borrower,
(b) the failure of any Plan to comply with the minimum funding standards of
Section 412 of the Code or Section 302 of ERISA, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan of such Borrower
or any Commonly Controlled Entity of such Borrower, (d) the incurrence by such
Borrower or any Commonly Controlled Entity of such Borrower of any liability
under Title IV of ERISA with respect to the termination of any Plan of such
Borrower or any Commonly Controlled Entity of such Borrower, (e) the receipt by
such Borrower or any Commonly Controlled Entity of such Borrower from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan of such Borrower or any
Commonly Controlled Entity of such Borrower, (f) the incurrence by such Borrower
or any Commonly Controlled Entity of such Borrower of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan of
such Borrower or any Commonly Controlled Entity of such Borrower, or (g) the
receipt by such Borrower or any Commonly Controlled Entity of such Borrower of
any notice, or the receipt by any Multiemployer Plan from such Borrower or any
Commonly Controlled Entity of such Borrower of any notice, concerning the
imposition of “withdrawal liability” (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multiemployer Plan of such Borrower
or any Commonly Controlled Entity of such Borrower is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar Advance” means an Advance which, subject to Section 2.12, bears
interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of

 

9



--------------------------------------------------------------------------------

such rate) for deposits in Dollars in the London interbank market for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Agent from time to time) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero. If no such rate shall be available for a
particular Interest Period but rates shall be available for maturities both
longer and shorter than such Interest Period, then the Eurodollar Base Rate for
such Interest Period shall be the Interpolated Rate.

“Eurodollar Loan” means a Loan which, subject to Section 2.12, bears interest at
the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance to either Borrower
for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the then Applicable Margin applicable to such
Borrower, changing as and when the Applicable Margin changes.

“Exchange Act Documents” means (a) the Annual Reports of the Company and the
Borrowing Subsidiary to the SEC on Form 10-K for the fiscal year ended
December 31, 2013, (b) the Quarterly Reports of the Company and the Borrowing
Subsidiary to the SEC on Form 10-Q for the fiscal quarters ended March 31, 2014,
June 30, 2014 and September 30, 2014 and (c) all Current Reports of the Company
and the Borrowing Subsidiary to the SEC on Form 8-K filed from January 1, 2014,
to and including December 10, 2014.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, a Recipient: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, such Lender’s applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by either Borrower under Section 2.20) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.5, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in such Loan, Letter of Credit or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.5(e) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

10



--------------------------------------------------------------------------------

“Existing Letter of Credit” means each letter of credit previously issued for
the account of either Borrower by any of the Issuing Banks under or pursuant to
the Existing Missouri Credit Agreement that is (a) outstanding on the
Restatement Effective Date and (b) listed on the Existing Letter of Credit
Schedule.

“Existing Letter of Credit Schedule” means the Schedule identifying each
Existing Letter of Credit.

“Existing Maturity Date” is defined in Section 2.21.

“Existing Missouri Credit Agreement” means this agreement as in effect
immediately prior to the Restatement Effective Date.

“Existing UE Indenture” means the Indenture of Mortgage and Deed of Trust dated
as of June 15, 1937, as heretofore or from time to time hereafter supplemented
and amended, between the Borrowing Subsidiary and The Bank of New York Mellon,
as Trustee.

“Facility Fee” is defined in Section 2.6.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero.

“First Mortgage Bonds” means bonds or other indebtedness issued (including for
pledge to secure other Indebtedness) pursuant to the Existing UE Indenture.

“Fitch” means Fitch Ratings, Inc. and any successor to its rating agency
business.

“Floating Rate” means, for any day, with respect to a Borrower, a rate per annum
equal to the sum of (i) the Alternate Base Rate for such day, changing when and
as the Alternate Base Rate changes, plus (ii) the then Applicable Margin
applicable to such Borrower, changing as and when the Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

11



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
revolving loans and similar extensions of credit in the ordinary course of its
business.

“Hybrid Securities” means, on any date, any securities, other than common stock,
issued by the Company or a Hybrid Vehicle that meet the following criteria:
(a) such securities are classified as possessing a minimum of “intermediate
equity content” by S&P, Basket B equity credit by Moody’s, and 50% equity credit
by Fitch (or the equivalent classifications then in effect by such agencies),
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to a date at least 91 days after
the Maturity Date and (c) the claims of holders of any such securities that are
Indebtedness are subordinated to the claims of the Lenders in respect of the
Obligations of the Company on terms reasonably satisfactory to the Agent. As
used in this definition, “mandatory redemption” shall not include conversion of
a security into common stock of the Company or the applicable Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Company, or a trust formed by the Company, in each case for the sole purpose of
issuing Hybrid Securities and which conducts no business other than the issuance
of Hybrid Securities and activities incidental thereto.

“Illinois Credit Agreement” means the Amended and Restated Credit Agreement to
be entered into on or about the date hereof among the Company, Ameren Illinois,
the lenders party thereto and JPMCB, as administrative agent.

“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) Indebtedness of any other Person, whether
or not assumed, secured by Liens or payable out of the proceeds or production
from Property now or hereafter owned or acquired by such Person; provided,
however, that so long as such Person has no direct or contingent obligation in
respect of such Indebtedness (apart from Property of such Person being subject
to such Lien), the amount of such Indebtedness shall for all purposes of this
Agreement be deemed to be the lesser of (a) any contractual limit on the maximum
amount recoverable from such Lien by the holder thereof and (b) the fair market
value of the property that is subject to such Lien, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations (other than Capitalized Lease
Obligations in respect of the Audrain Project or the Peno Creek Project),
(vii) Contingent Obligations of such Person with respect to Indebtedness of any
other Person, (viii) reimbursement obligations under letters of credit, bankers’
acceptances, surety bonds and similar instruments issued upon the application of
such Person or upon which such Person is an account party or for which such
Person is in any way liable, (ix) Off-Balance Sheet Liabilities,

 

12



--------------------------------------------------------------------------------

(x) Attributable Indebtedness under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions and (xii) any other
obligation for borrowed money which in accordance with Agreement Accounting
Principles would be shown as a liability on the consolidated balance sheet of
such Person (other than current accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of either
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or such other period as may be agreed by each Lender),
commencing on the date of such Advance and ending on but excluding the day which
corresponds numerically to such date one, two, three or six months (or such
other period as each Lender shall have agreed) thereafter; provided, however,
that (i) if there is no such numerically corresponding day in such next, second,
third or sixth succeeding month (or in the last calendar unit of such other
period as each Lender shall have agreed), such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month (or of
such calendar unit of such other approved period), (ii) if an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day and (iii) no Interest Period
in respect of an Advance to either Borrower may end after the then effective
Availability Termination Date for such Borrower. For purposes hereof, the date
of an Advance initially shall be the date on which such Advance is made and,
thereafter, shall be the effective date of the most recent conversion or
continuation of such Loans.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Eurodollar Base Rate for the
longest period for which the Eurodollar Base Rate is available that is shorter
than such Interest Period and (b) the Eurodollar Base Rate for the shortest
period for which that Eurodollar Base Rate is available that is longer than such
Interest Period, in each case, at such time.

“Investment” of a Person means any loan, advance, extension of credit (other
than (i) accounts receivable arising in the ordinary course of business on terms
customary in the trade and (ii) commissions, loans and advances to officers,
directors and employees in the ordinary course of business) to any other Person,
any undertaking of any Contingent Obligation in respect of any obligation of any
other Person, any contribution of capital to any other Person, or any
acquisition or ownership of any stocks, bonds, mutual fund shares, partnership
interests, notes, debentures or other securities of or issued by any other
Person.

“IRS” means the United States Internal Revenue Service.

 

13



--------------------------------------------------------------------------------

“Issuing Bank” means, at any time, Barclays, BofA, RBS and each other person
that, with the consent of the Borrowers, shall have become an Issuing Bank
hereunder as provided in Section 2.4(j), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank reasonably acceptable to such Borrower, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“Issuing Bank Agreement” is defined in Section 2.4(j).

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.4. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.4(j).

“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Restatement Effective Date and identified as such.

“LC Commitment Termination Date” means, as to each Issuing Bank, the Maturity
Date; provided that if the Maturity Date shall have been extended pursuant to
Section 2.21 but such Issuing Bank, in its capacity as a Lender, shall have been
a Declining Lender, then the LC Commitment Termination Date shall, as to such
Issuing Bank, mean the Maturity Date in effect immediately prior to such
extension.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. The LC
Exposure of any Lender (including any Lender which is an Issuing Bank) at any
time shall be its Pro Rata Share of the total LC Exposure at such time.

“LC Participation Fee” is defined in Section 2.6.2.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to Section 2.20 or 2.23, in each case
until such time as such Person ceases to be a Lender hereunder.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule, or otherwise selected by such
Lender or the Agent pursuant to Section 2.18.

 

14



--------------------------------------------------------------------------------

“Letter of Credit” means, in respect of either Borrower, any standby letter of
credit issued pursuant to this Agreement and any Existing Letter of Credit, in
each case, issued for the account of such Borrower (or any of its subsidiaries
to the extent permitted hereunder).

“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements in existence on the date
hereof, including any transactions between and among the Company and/or
subsidiaries that are necessary to effect the sale of such investments to a
Person other than the Company or any of its Subsidiaries.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, or, in the case of stock,
under any stockholders agreement, voting trust agreement or any similar
arrangement).

“Loan Documents” means this Agreement, the Notes, if any, issued pursuant to
Section 2.14, the fee letters dated as of November 7, 2014, and any other
operative agreements executed and delivered by either of the Borrowers in
connection herewith or therewith or contemplated hereby or thereby, as the same
may be amended, restated or otherwise modified and in effect from time to time.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means, with respect to either Borrower, a material
adverse effect on (a) the business, Property, condition (financial or
otherwise), operations or results of operations of such Borrower and its
subsidiaries taken as a whole, (b) the ability of such Borrower to perform its
material obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents against such Borrower or the rights
or remedies of the Agent or the Lenders thereunder; provided that in any event
none of (i) any litigation, arbitration, governmental investigation, proceeding,
case, contest, hearing or inquiry that is a Disclosed Matter with respect to
such Borrower or (ii) the inability of such Borrower to issue commercial paper
will, individually or collectively, constitute a Material Adverse Effect or,
insofar as they result from or relate to any other event or condition, be taken
into consideration in determining whether such other event or condition
constitutes a Material Adverse Effect.

“Material Indebtedness” means any Indebtedness (other than (x) any Indebtedness
incurred as part of any Permitted Securitization or any Approved Cost Recovery
Bond, (y) any Indebtedness in respect of which no Borrower or other Subsidiary
(other than an SPC or a Project Finance Subsidiary) is a direct obligor or has
any Contingent Obligations or (z) any obligations in respect of any Rate
Management Transaction) in an outstanding principal amount of $75,000,000 or
more in the aggregate (or the equivalent thereof in any currency other than
Dollars).

 

15



--------------------------------------------------------------------------------

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Maturity Date” means the fifth anniversary of the Restatement Effective Date,
as such date may be extended pursuant to Section 2.21.

“MNPI” means material information concerning the Borrowers or their Affiliates
or their securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws and that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act of 1933 and the Securities
Exchange Act of 1934.

“Money Pool Agreements” means, collectively, (i) that certain Third Amended
Ameren Corporation System Utility Money Pool Agreement, dated as of
September 30, 2004, by and among the Company, Ameren Services Company, Ameren
Illinois and the Borrowing Subsidiary, as amended, supplemented, restated or
substituted from time to time (including the addition of any of their Affiliates
as parties thereto), (ii) that certain Ameren Corporation System Amended and
Restated Non-Regulated Subsidiary Money Pool Agreement, dated as of March 1,
2008, by and among the Company, Ameren Services Company and certain subsidiaries
of the Company excluding the Borrowing Subsidiary and Ameren Illinois, as
amended, supplemented, restated or substituted from time to time (including the
addition of any of their Affiliates, other than the Borrowing Subsidiary and
Ameren Illinois and their subsidiaries, as parties thereto) and (iii) any
similar agreements that may be entered into by the Company and/or any of its
subsidiaries from time to time.

“Moody’s” is defined in the Pricing Schedule.

“Moody’s Rating” is defined in the Pricing Schedule.

“Multiemployer Plan” means, with respect to a Borrower or a Commonly Controlled
Entity of such Borrower, a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which either is required to contribute.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Material Subsidiary” means, with respect to either Borrower, (i) any
Inactive Subsidiary and (ii) any other Subsidiary of such Borrower (a) the
consolidated assets of which shall have represented less than 5% of the
consolidated total assets of such Borrower and its subsidiaries and (b) the
consolidated revenues of which shall have represented less than 5% of

 

16



--------------------------------------------------------------------------------

the consolidated revenues of such Borrower and its subsidiaries, in each case as
of the end of or for the most recent fiscal year covered by annual financial
statements of such Borrower referred to in Section 5.4 or delivered pursuant to
Section 6.1 (including by the filing of such financial statements with the SEC
in accordance with the provisions of such Section); provided that if at the end
of such most recent fiscal year the combined consolidated assets or combined
consolidated revenues of all Subsidiaries of such Borrower that under clauses
(a) and (b) above would constitute Non-Material Subsidiaries shall have exceeded
10% of the consolidated total assets or 10% of the consolidated revenues of such
Borrower and its subsidiaries, then such Borrower agrees, within 10 Business
Days, by written notice to the Agent executed by an Authorized Officer of such
Borrower or an Authorized Officer of the Company acting on behalf of such
Borrower, to designate one or more of such excluded Subsidiaries with
consolidated assets or consolidated revenues, as the case may be, at least equal
to such excess, and the Subsidiaries so designated shall for all purposes of
this Agreement be deemed not to be Non-Material Subsidiaries with respect to
such Borrower; provided further that, if since the end of such most recent
fiscal year a Borrower shall have acquired or created any Subsidiary, or
transferred material assets to a Subsidiary that prior to such transfer was a
Non-Material Subsidiary, the status of such Subsidiary under this definition
shall be determined on a pro forma basis in accordance with the provisions
preceding this further proviso as if such Subsidiary had been acquired or
created, or such assets had been transferred to such Subsidiary, on the last day
of such most recent fiscal year.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.14(d).

“Obligations” means, with respect to either Borrower, all Loans, reimbursement
obligations in respect of LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by such Borrower to the Agent, any
Issuing Bank, any Lender, the Arrangers, any affiliate of the foregoing or any
indemnitee under the provisions of Section 9.6 or any other provisions of the
Loan Documents, in each case of any kind or nature, present or future, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, foreign exchange
risk, guaranty, indemnification, or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired. The
term includes all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to either Borrower under this Agreement or any other Loan
Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.

 

17



--------------------------------------------------------------------------------

“Operating Lease” of a Person means any lease of Property (other than, subject
to Section 9.8, a Capitalized Lease) by such Person as lessee which has an
original term (including any required renewals and any renewals effective at the
option of the lessor) of one year or more; it being acknowledged and agreed that
references herein to “Operating Lease” shall include any lease (whether now
existing or hereafter entered into) which, based on the Agreement Accounting
Principles as in effect as of the Closing Date, would have been characterized as
an Operating Lease, notwithstanding any subsequent change in accounting
principles that would otherwise result in such lease being characterized as a
Capitalized Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or (except in the case of a Recipient that is a Defaulting
Lender) sold or assigned pursuant to Section 2.20 an interest in any Loan,
Letter of Credit, Commitment or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) outstanding Revolving Loans and (ii) LC Exposure.

“Participant Register” is defined in Section 12.1.

“Participants” is defined in Section 12.1.

“Payment Date” means the last day of each March, June, September and December
and, in respect of either Borrower, the Availability Termination Date for such
Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between the Borrowing Subsidiary and the City of
Bowling Green, Missouri (the “City”) pursuant to which (i) the Borrowing
Subsidiary conveyed to and leased from the City certain land and improvements
including four combustion turbine generating units and (ii) the City issued
indebtedness (which was purchased by the Borrowing Subsidiary) to finance the
acquisition of such Property.

“Permitted Securitization” means any sale, grant and/or contribution, or series
of related sales, grants and/or contributions, by the Borrowing Subsidiary or
any other subsidiary of the Company of Receivables to a trust, corporation or
other entity, where the purchase of such

 

18



--------------------------------------------------------------------------------

Receivables is funded or paid for in whole or in part by the incurrence or
issuance by the purchaser, grantee or any successor entity of Indebtedness or
securities that are to receive payments from, or that represent interests in,
the cash flow derived primarily from such Receivables (provided, however, that
“Indebtedness” as used in this definition shall not include Indebtedness
incurred by an SPC or another subsidiary of the Company owed to the Borrowing
Subsidiary or any other subsidiary of the Company which represents all or a
portion of the purchase price or other consideration paid by the SPC or other
subsidiary of the Company for such Receivables or interest therein, except for
such Indebtedness that at the time it is incurred is expected to be refinanced
within 30 days with the proceeds of investments by non-Affiliates in the
Indebtedness or securities of an SPC, or which is of a nature and amount that is
customarily owed by SPCs to sellers of Receivables in the context of true-sale
securitization transactions), where (a) any recourse, repurchase, hold harmless,
indemnity or similar obligations of the Borrowing Subsidiary or any other
subsidiary of the Company (other than any SPC that is a party to such
transaction) in respect of Receivables sold, granted or contributed, or payments
made in respect thereof, are customary for transactions of this type, and do not
prevent the characterization of the transaction as a true sale under applicable
laws (including debtor relief laws), (b) any recourse, repurchase, hold
harmless, indemnity or similar obligations of any SPC in respect of Receivables
sold, granted or contributed, or payments made in respect thereof, are customary
for transactions of this type and (c) such securitization transaction is, if
required by applicable law, authorized pursuant to state legislation
specifically authorizing such securitizations and, if such legislation so
requires, by an order of the Missouri Public Service Commission.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means, with respect to either Borrower or a Commonly Controlled Entity of
such Borrower at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or Section 412 of the
Code and in respect of which such Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time and the
denominator of which is the Aggregate Commitment at such time (in each case, as
such Commitments and Aggregate Commitment are adjusted from time to time in
accordance with the provisions of this Agreement); provided that for purposes of
Section 2.22 when a Defaulting Lender shall exist, “Pro Rata Share” shall mean
the percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Aggregate

 

19



--------------------------------------------------------------------------------

Commitment has been terminated, each Lender’s Pro Rata Share shall be a fraction
the numerator of which is such Lender’s Outstanding Credit Exposure at such time
and the denominator of which is the Aggregate Outstanding Credit Exposure at
such time (and if there shall be no Outstanding Credit Exposures at such time,
the Lenders’ Pro Rata Shares shall be determined on the basis of the Outstanding
Credit Exposures then most recently in effect).

“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse financing for any operating asset that is the sole and
direct obligor of Indebtedness incurred in connection with such financing. A
Subsidiary shall be deemed to be a Project Finance Subsidiary only from and
after the date on which such Subsidiary is expressly designated as a Project
Finance Subsidiary to the Agent by written notice executed by an Authorized
Officer; provided that in no event shall the Borrowing Subsidiary be designated
or deemed a Project Finance Subsidiary.

“Projections” is defined in Section 5.9.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Rate Management Transaction” means any transaction linked to one or more
interest rates, foreign currencies, or equity prices (including an agreement
with respect thereto) now existing or hereafter entered by a Borrower or a
Subsidiary (other than a Project Finance Subsidiary) which is a rate swap, basis
swap, forward rate transaction, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof.

“Rating” is defined in the Pricing Schedule.

“RBS” means The Royal Bank of Scotland plc.

“Receivables” shall mean any (i) accounts receivable, (ii) payment intangibles,
(iii) notes receivable, (iv) rights to receive future payments and related
rights of the Borrowing Subsidiary or any other subsidiary of the Company in
respect of the recovery of deferred power supply costs and/or other costs
through charges applied and invoiced to customers of the Borrowing Subsidiary or
any other subsidiary of the Company, as authorized by an order of a public
utilities commission pursuant to state legislation specifically authorizing the
securitization thereof, or (v) any interests in any of the foregoing.

“Recipient” means (a) the Agent (and any Lending Installation with respect
thereto), (b) any Lender (and any Lending Installation with respect thereto) and
(c) any Issuing Bank, as applicable.

“Register” is defined in Section 12.1.

 

20



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the thirty (30) day notice period is waived under Sections .21, .22,
.23, .26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment (excluding the Commitments of any
Defaulting Lenders); provided that for purposes of declaring the Loans to be due
and payable pursuant to Article VIII and for all purposes after the Loans have
become due and payable pursuant to Article VIII and the Aggregate Commitment has
been terminated, “Required Lenders” shall mean Lenders in the aggregate holding
greater than fifty percent (50%) of the Aggregate Outstanding Credit Exposure
(excluding the Outstanding Credit Exposures of any Defaulting Lenders).

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Restatement Effective Date” means December 11, 2014.

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure at such time.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

 

21



--------------------------------------------------------------------------------

“S&P” is defined in the Pricing Schedule.

“S&P Rating” is defined in the Pricing Schedule.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent thereafter to lease such Property as lessee. The
amount of any Sale and Leaseback Transaction shall be deemed to equal the
Attributable Indebtedness in respect thereof.

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person 50% or more owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“SPC” means (i) a special purpose, bankruptcy-remote Person formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Securitization, (ii) any Hybrid Vehicle and (iii) any special purpose entity
formed to effect any issuance of Approved Cost Recovery Bonds.

“Specified Officer” of either Borrower means any of the chief executive officer,
the president, the chief operating officer, the chief financial officer, the
treasurer or any assistant treasurer of such Borrower.

“subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Subsidiary” means, with respect to each Borrower, any subsidiary of such
Borrower; provided that, in the case of the Company, “Subsidiary” means only the
Borrowing Subsidiary and each other subsidiary of the Company (other than Ameren
Illinois and its subsidiaries). Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary (as defined above)
of the Company.

 

22



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).

“Syndication Agent” means each of Barclays and BTMU.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurodollar Advance.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.5(e)(ii)(B)(3).

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word “law” shall be construed as including all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply).
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute,

 

23



--------------------------------------------------------------------------------

rule or regulation shall be construed as referring thereto as from time to time
amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
governmental authority, any other governmental authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(e) references herein to “the date hereof” or “the date of this Agreement” shall
be deemed to refer to the Restatement Effective Date and (f) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.

ARTICLE II

THE CREDITS

2.1. Commitment. Subject to the satisfaction of the conditions precedent set
forth in Sections 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans in Dollars to each Borrower from time to time from and including
the Restatement Effective Date and prior to the Availability Termination Date
for such Borrower in an amount not to exceed its Pro Rata Share of the Available
Aggregate Commitment; provided that after giving effect thereto and to any
repayments of outstanding Obligations made with proceeds of such Revolving
Loans, (i) the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment, (ii) the Revolving Credit Exposure of any Lender shall not
exceed its Commitment and (iii) the Borrower Credit Exposure of the Borrower
requesting any such Revolving Loan shall not exceed the Borrower Sublimit of
such Borrower. Subject to the terms of this Agreement, each Borrower may,
severally and not jointly with the other Borrower, borrow, repay and reborrow
Revolving Loans at any time prior to the Availability Termination Date for such
Borrower. The commitment of each Lender to lend to a Borrower hereunder shall
automatically expire on the Availability Termination Date for such Borrower (as
the same may from time to time be extended pursuant to the terms hereof).

2.2. Required Payments; Termination. Each Borrower, severally and not jointly
with the other Borrower, hereby unconditionally promises to pay to the Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan made by such Lender to such Borrower, (i) in the case of the Company, on
the Availability Termination Date for the Company and (ii) in the case of the
Borrowing Subsidiary, on the earlier of the Availability Termination Date for
the Borrowing Subsidiary and (without limiting its ability to reborrow hereunder
in accordance with the other terms of this Agreement) the date 364 days after
the date such Revolving Loan is made. Notwithstanding the termination of the
Commitments under this Agreement, until all the Obligations of each Borrower
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (or in the case of Letter of Credit Exposure, cash collateralized as
provided herein) and all obligations to make any further financing arrangements
between each Borrower and the Lenders hereunder and under the other Loan
Documents shall have been terminated, all of the rights and remedies with
respect to such Borrower and its Obligations under this Agreement and the other
Loan Documents shall survive.

 

24



--------------------------------------------------------------------------------

2.3. Loans. Each Advance hereunder shall consist of Revolving Loans made by the
Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment.

2.4. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees to issue to the Borrowing Subsidiary, upon its request,
Letters of Credit for the Borrowing Subsidiary’s own account or jointly for its
own account and the account of any of its subsidiaries (in which case the
Borrowing Subsidiary shall be solely responsible for all payments due hereunder
in respect of such Letters of Credit notwithstanding any listing of any
subsidiary of the Borrowing Subsidiary as an account party or applicant with
respect to such Letters of Credit) and (ii) each Issuing Bank agrees to issue to
the Company, upon its request, Letters of Credit for the Company’s own account
or jointly for its own account and the account of any of its subsidiaries, other
than the Borrowing Subsidiary and Ameren Illinois and their subsidiaries (in
which case the Company shall be solely responsible for all payments due
hereunder in respect of such Letters of Credit notwithstanding any listing of
any subsidiary of the Company as an account party or applicant with respect to
such Letters of Credit), in each case in a form reasonably acceptable to the
Agent and the applicable Issuing Bank, at any time and from time to time prior
to the earlier of the Availability Termination Date for such Borrower and the LC
Commitment Termination Date for such Issuing Bank. Each Existing Letter of
Credit shall be deemed, for all purposes of this Agreement (including paragraphs
(d) and (e) of this Section), to be, and shall constitute, a Letter of Credit
issued hereunder for the account of the applicable Borrower thereunder. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrowing Subsidiary, in the case of clause
(i) above, and the Company, in the case of clause (ii) above, unconditionally
and irrevocably agrees that, in connection with any Letter of Credit referred to
in the applicable clause, it will be fully responsible for the reimbursement of
LC Disbursements, the payment of interest thereon and the payment of LC
Participation Fees and other fees due under Section 2.6.2 to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrowing Subsidiary and the Company each hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor of the
obligations of any of its subsidiaries that shall be a joint account party with
it in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the account party or account
parties with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other

 

25



--------------------------------------------------------------------------------

information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit, together, in the case of a request for an issuance of a Letter of
Credit, with draft language for such Letter of Credit reasonably acceptable to
the applicable Issuing Bank. If requested by the applicable Issuing Bank, such
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, such Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Aggregate Outstanding Credit Exposure
will not exceed the Aggregate Commitment, (ii) the Revolving Credit Exposure of
any Lender will not exceed its Commitment, (iii) the Borrower Credit Exposure of
the Borrower requesting such Letter of Credit will not exceed the Borrower
Sublimit of such Borrower, (iv) the portion of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank will not, unless such
Issuing Bank shall so agree, exceed the LC Commitment of such Issuing Bank and
(v) the LC Exposure will not exceed $250,000,000. Notwithstanding the foregoing,
no Issuing Bank shall be required to (A) issue, amend, renew or extend any
Letter of Credit (w) other than in Dollars, (x) if any order, judgment or decree
of any governmental authority shall enjoin or restrain, or by its terms purport
to enjoin or restrain, such Issuing Bank from issuing such Letter of Credit,
(y) if any applicable law or any order, request or directive (whether or not
having the force of law) of any governmental authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or impose upon such Issuing Bank any restriction, reserve or capital
requirement with respect to such Letter of Credit not in effect on the
Restatement Effective Date for which such Issuing Bank is not otherwise
compensated (or assured to its satisfaction that it will be compensated)
hereunder or any unreimbursed loss, cost or expense not applicable to such
Issuing Bank on the Restatement Effective Date, which such Issuing Bank deems in
good faith to be material to it and for which such Issuing Bank is not otherwise
compensated (or assured to its satisfaction that it will be compensated)
hereunder, or (z) if, for Letters of Credit to be issued jointly for the account
of either Borrower and any of its subsidiaries in accordance with
Section 2.4(a), the applicable Issuing Bank has not received documentation that
it shall have reasonably requested in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, with respect to such subsidiaries and (C) in the
case of any Letter of Credit containing an automatic renewal provision, permit
the extension of such Letter of Credit if (x) such Issuing Bank would have no
obligation, at such time, to issue such Letter of Credit under the terms hereof
and (y) the Issuing Bank gives notice of the non-renewal thereof to the
applicable Borrower and the beneficiary prior to the last date on which, under
and pursuant to the terms of such Letter of Credit, such notice will be
effective to prevent such renewal. If the Required Lenders notify the Issuing
Banks that a Default exists with respect to a requesting Borrower and instruct
the Issuing Banks to suspend the issuance, amendment, renewal or extension of
Letters of Credit for the account of such Borrower, no Issuing Bank shall issue,
amend, renew or extend any Letter of Credit for the account of such Borrower or
the Company without the consent of the Required Lenders until such notice is
withdrawn by the Required Lenders (and each Lender that shall have delivered
such notice agrees promptly to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in

 

26



--------------------------------------------------------------------------------

the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the earlier of
the Maturity Date and the LC Commitment Termination Date for the applicable
Issuing Bank; provided that any Letter of Credit may contain customary automatic
renewal provisions agreed upon by the applicable Borrower and the applicable
Issuing Bank pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of up to 12 months (but not to a
date later than the date that is five Business Days prior to the earlier of the
Maturity Date and the LC Commitment Termination Date for such Issuing Bank,
unless otherwise permitted pursuant to the immediately succeeding proviso),
subject to a right on the part of such Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary in advance of any such
renewal; provided further that, with the prior consent of the applicable Issuing
Bank, a Letter of Credit may be issued or extended with an expiration date
beyond the fifth Business Day prior to the earlier of the Maturity Date and the
LC Commitment Termination Date for such Issuing Bank, in which case the
applicable Borrower shall deposit, on or prior to the date that is 90 days prior
to the earlier of the Maturity Date and the LC Commitment Termination Date for
such Issuing Bank, in an account with such Issuing Bank, for the benefit of the
Lenders and such Issuing Bank, as cash collateral pursuant to documentation
reasonably satisfactory to the Agent and such Issuing Bank, an amount in cash
equal to 101% of the aggregate amount of all outstanding Letters of Credit
issued for its account by such Issuing Bank that have an expiration date later
than the fifth Business Day prior to the earlier of the Maturity Date and the LC
Commitment Termination Date for such Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
such Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made by
such Issuing Bank and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower for the account of which such Letter of
Credit was issued, severally and not jointly with the other Borrower, shall
reimburse such LC Disbursement by paying to the Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by such Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day on which such Borrower

 

27



--------------------------------------------------------------------------------

receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day on which such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.1
that such payment be financed with a Floating Rate Advance to such Borrower in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Floating
Rate Advance. If such Borrower fails to make such payment when due, the Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Pro Rata Share thereof.
Promptly following receipt of such notice, each Lender shall pay to the Agent
its Pro Rata Share of the payment then due from such Borrower, in the same
manner as provided in Section 2.9 with respect to Loans made by such Lender (and
Section 2.9 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the Agent of any
payment from such Borrower pursuant to this paragraph, the Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of a Floating Rate Advance as
contemplated above) shall not constitute a Loan and shall not relieve such
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section in respect of Letters
of Credit issued for its account shall be several and not joint with the other
Borrower, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. None of the Agent, the Lenders or the Issuing
Banks, or any of their respective affiliates, directors, officers or employees,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to a Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing

 

28



--------------------------------------------------------------------------------

Bank’s wrongful honor or rejection of any drawing under such Letter of Credit to
the extent arising out of the Issuing Bank’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction). In
furtherance of the foregoing and without limiting the generality thereof, but
subject to any non-waivable provisions of the laws and/or other rules to which a
Letter of Credit is subject, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, an Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement in
respect of any Letter of Credit, then, unless the Borrower for the account of
which such Letter of Credit was issued shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date on which such LC
Disbursement is made to but excluding the date on which such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Floating Rate
Advances; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of such Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

(i) Cash Collateralization. If (i) a Default under Section 7.2 with respect to a
Borrower shall occur and be continuing or (ii) any other Default with respect to
a Borrower shall occur and be continuing and the Required Lenders shall have
terminated the Commitments insofar as they are available to such Borrower or
accelerated the maturity of any Loans of such Borrower, in either case as a
result of such Default (and unless and until any such termination or
acceleration has been rescinded), then on the Business Day that such Borrower
receives notice from the Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Agent, in the name of the Agent and for the benefit of the Lenders, an amount in
cash equal to 101% of the portion of the LC Exposure as of such date
attributable to Letters of Credit issued for the account of such Borrower;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Default with respect to such Borrower described in Section 7.6 or 7.7. Such
deposit shall be held by the

 

29



--------------------------------------------------------------------------------

Agent as collateral for the payment and performance of the Obligations of such
Borrower under this Agreement. The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made only if and to the extent requested by such Borrower and then only
at the option and sole discretion of the Agent, and all at such Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Agent to reimburse each Issuing Bank for LC
Disbursements under outstanding Letters of Credit issued for the account of such
Borrower for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of future reimbursement obligations under
Letters of Credit issued for the account of such Borrower or, if the maturity of
the Loans has been accelerated (but subject to the consent of such Lenders with
LC Exposures representing greater than 50% of the total LC Exposure), be applied
to satisfy other Obligations of such Borrower under this Agreement. If either
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of any event specified in clause (i) or (ii) above with
respect to such Borrower, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three Business Days after all Defaults
with respect to such Borrower have been cured or waived and, if Loans or other
Obligations (other than any unasserted contingent indemnity claims) of such
Borrower have been accelerated, all such Loans and other Obligations of such
Borrower have been repaid (or such acceleration has been rescinded). If at any
time the cash collateral of either Borrower shall exceed 101% of such portion of
the LC Exposure as of such date attributable to Letters of Credit issued for the
account of such Borrower, the Agent shall apply such excess funds to the payment
of such Borrower’s Obligations or (x) if no such Obligations are then due and
owing and no Default with respect to such Borrower shall exist, shall release
such excess funds to such Borrower or (y) if no such Obligations are outstanding
(other than contingent Obligations in respect of Letters of Credit which are
fully collateralized and unasserted contingent indemnification claims), such
excess amount shall be released to such Borrower notwithstanding the existence
of a Default in respect of such Borrower.

(j) Designation of Additional Issuing Banks; Termination of Appointment of
Issuing Banks. From time to time, the Borrowers may by notice to the Agent and
the Lenders designate as additional Issuing Banks one or more Lenders that agree
to serve in such capacity as provided below. The acceptance by a Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
“Issuing Bank Agreement”), which shall be in a form satisfactory to the
Borrowers and the Agent, shall set forth the LC Commitment of such Lender and
shall be executed by such Lender, the Borrowers and the Agent and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Bank” shall be deemed to include such Lender in its capacity as an
Issuing Bank. If the Maturity Date shall be extended beyond the LC Commitment
Termination Date of any Issuing Bank that is a Declining Lender, the appointment
of such Issuing Bank shall be terminated effective as of the Existing Maturity
Date, at which time the Borrowers shall pay any unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.6.2.
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all rights
as an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such termination, but shall not issue any additional Letters of
Credit.

 

30



--------------------------------------------------------------------------------

(k) Issuing Bank Reports to the Agent. Unless otherwise agreed by the Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Agent (i) upon the
reasonable request of the Agent, periodic activity (for such period or recurrent
periods as shall be requested by the Agent) in respect of Letters of Credit
issued by such Issuing Bank, including all issuances, extensions, amendments and
renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) reasonably prior to the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the Borrower for the account of
which such Letter of Credit is to be issued, the date of such issuance,
amendment, renewal or extension, and the stated amount of the Letters of Credit
issued, amended, renewed or extended by it for the account of each Borrower and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement and the Letter of Credit to which it relates and
(iv) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

2.5. Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.9 and 2.10.

2.6. Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits.

2.6.1 Facility Fee. Subject to Section 2.22, each Borrower agrees, severally and
not jointly with the other Borrower, to pay to the Agent for the account of each
Lender a facility fee (the “Facility Fee”) at a per annum rate equal to such
Borrower’s Applicable Fee Rate on its Contribution Percentage of such Lender’s
Commitment (whether used or unused) from and including the Restatement Effective
Date to and including the Availability Termination Date for such Borrower,
payable quarterly in arrears on each Payment Date hereafter; provided, that if
any Lender continues to have Revolving Credit Exposure attributable to such
Borrower hereunder after the Availability Termination Date for such Borrower
(excluding any Revolving Credit Exposure in respect of LC Exposure which is cash
collateralized hereunder), then the Facility Fee shall continue to

 

31



--------------------------------------------------------------------------------

accrue on the aggregate principal amount of such Revolving Credit Exposure until
such Lender ceases to have any such Revolving Credit Exposure, and shall be
payable on demand.

2.6.2 Letter of Credit Fees. Each Borrower agrees, severally and not jointly
with the other Borrower, to pay (i) to the Agent for the account of each Lender
a participation fee with respect to its participations in Letters of Credit
issued for the account of such Borrower (the “LC Participation Fee”), which
shall accrue at the Applicable Fee Rate on the average daily amount of that
portion of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) attributable to Letters of Credit issued for
the account of such Borrower during the period from and including the
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any such LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between such
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank for the account of
such Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date of termination of such Issuing
Bank’s LC Commitment and the date on which there ceases to be any such LC
Exposure attributable to Letters of Credit issued by such Issuing Bank for such
Borrower, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank for the account of such Borrower or processing of drawings
thereunder. LC Participation Fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees accrued for the account of such Borrower shall be payable on the
Availability Termination Date for such Borrower and any such fees accruing after
the Availability Termination Date for such Borrower shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable promptly upon receipt of an invoice therefor in reasonable detail.

2.6.3 Termination of and Reductions in Aggregate Commitment and Borrower
Sublimits. The Commitments will

 

32



--------------------------------------------------------------------------------

automatically terminate on the Maturity Date. The Company (on behalf of itself
and the Borrowing Subsidiary) may permanently reduce (subject to its right
pursuant to Section 2.23 to subsequently increase) the Aggregate Commitment
(with or without reducing either Borrower’s Sublimit), and (without limiting the
foregoing) the Borrowing Subsidiary or the Company, as applicable, may
permanently reduce (subject to its right pursuant to Section 2.23 to
subsequently increase) its respective Borrower Sublimit (with or without
reducing the Aggregate Commitment), in each case, in whole or in part and
without penalty or premium, ratably among the Lenders in integral multiples of
$5,000,000, upon at least three (3) Business Days’ written notice to the Agent,
which notice shall specify, as applicable, (a) the aggregate amount of any such
reduction and/or (b) the individual amount by which the applicable Borrower
Sublimit shall be reduced; provided, however, that (i) the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure and (ii) the Borrower Sublimit of either Borrower may not be reduced
below the Borrower Credit Exposure of such Borrower, in each case, giving effect
to any prepayment to be made on such date. Any reduction of the Aggregate
Commitment under this Section (other than the first sentence hereof) shall
reduce ratably the Commitments of all the Lenders.

2.7. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in a multiple of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in a multiple of $1,000,000 if in excess thereof); provided,
however, that (i) any Floating Rate Advance to a Borrower may be in the amount
of the Available Aggregate Commitment and (ii) any Floating Rate Advance to a
Borrower may be in the amount equal to the lesser of the Available Aggregate
Commitment and the amount by which the Borrower Sublimit of such Borrower
exceeds the Borrower Credit Exposure of such Borrower.

2.8. Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of such
Borrower, or any portion of such outstanding Floating Rate Advances, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Floating Rate Advances), upon at least one (1) Business Day’s prior
notice to the Agent. Each Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances of such
Borrower, or any portion of such outstanding Eurodollar Advances, in a minimum
aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in excess
thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Eurodollar Advances), upon at least three (3) Business Days’ prior
notice to the Agent. Any optional payment of Advances under this Section shall
be applied ratably to the

 

33



--------------------------------------------------------------------------------

Advances of all the Lenders. Failure to make any optional payment of Advances
under this Section on the date specified by the applicable Borrower to the Agent
shall not constitute a Default.

2.9. Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans. The applicable Borrower shall select the Type of each
Revolving Advance and, in the case of each Eurodollar Advance, the Interest
Period applicable thereto; provided that there shall be no more than five
(5) Interest Periods in effect with respect to all of the Revolving Loans of any
single Borrower at any time, unless such limit has been waived by the Agent in
its sole discretion. The applicable Borrower shall give the Agent irrevocable
notice (a “Borrowing Notice”) not later than 1:00 p.m. (New York time) on the
Borrowing Date of each Floating Rate Advance or on the third Business Day before
the Borrowing Date for each Eurodollar Advance, specifying:

 

  (i) the Borrower requesting such Advance,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance,

 

  (iv) the Type of Advance selected, and

 

  (v) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

The Agent shall provide written notice of each request for borrowing under this
Section 2.9 by 2:00 p.m. (New York time) on the Borrowing Date for each Floating
Rate Advance or on the third Business Day prior to the Borrowing Date for each
Eurodollar Advance, as applicable. Not later than 3:00 p.m. (New York time) on
each Borrowing Date, each Lender shall make available its Revolving Loan or
Revolving Loans in Federal or other funds immediately available in New York to
the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Lenders available to such Borrower
at the Agent’s aforesaid address.

2.10. Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Eurodollar Advances After Default. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Eurodollar Advance with an Interest Period of
30 days (unless such conversion would otherwise be prohibited hereunder, in
which case such Eurodollar Advance shall be converted into a Floating Rate
Advance) unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.8 or (y) the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance either continue as a Eurodollar
Advance for the same or another Interest Period or be converted to a Floating
Rate Advance. Subject to the terms of Section 2.7, a Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances; provided that any conversion of any

 

34



--------------------------------------------------------------------------------

Eurodollar Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. Notwithstanding anything to the contrary contained in
this Section 2.10, during the continuance of a Default with respect to a
Borrower, the Agent may (or shall at the direction of the Required Lenders), by
notice to such Borrower, declare that no Advance of such Borrower may be made,
converted or continued as a Eurodollar Advance. The applicable Borrower shall
give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance to a Eurodollar Advance, continuation of a
Eurodollar Advance, or conversion of a Eurodollar Advance to a Floating Rate
Advance not later than 1:00 p.m. (New York time) at least three (3) Business
Days prior to the date of the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance to be converted or
continued, and

 

  (iii) the amount of the Advance to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.11. Interest Rates, etc. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made, to, but excluding, the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.10, as applicable, at a rate per
annum equal to the Floating Rate applicable to such Borrower for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the earlier of the
last day of such Interest Period or the date it is paid in accordance with
Section 2.8, at the applicable Eurodollar Rate as determined by the Agent as
applicable to such Borrower’s Eurodollar Advance based upon the applicable
Borrower’s selections under Sections 2.9 and 2.10 and otherwise in accordance
with the terms hereof.

2.12. Rates Applicable After Default. Notwithstanding the foregoing, if any
principal of any Loan is not paid when due, or if any interest on any Loan or
any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise (in each case,
after giving effect to any applicable grace period with respect to such
payment), such overdue amount shall bear interest, commencing on the day after
such amount shall have become due in the case of principal and on the second
Business Day after such amount shall have become due (in each case, after giving
effect to any applicable grace period with respect to such payment) in the case
of other amounts, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in Section 2.11 or (ii) in the
case of any other amount, 2% per annum plus the rate applicable to Floating Rate
Advances as provided in Section 2.11.

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to the Agent at the

 

35



--------------------------------------------------------------------------------

Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Agent specified in writing by the Agent reasonably in
advance of the date any such payment is required to be made, by 12:00 noon (New
York time) on the date when due and shall be applied ratably by the Agent among
the Lenders to which such Obligations are owing. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized,
at any time when a Default shall have occurred and be continuing, to charge the
respective accounts of each Borrower maintained with JPMCB for each payment of
principal, interest and fees owed by such Borrower as such payment becomes due
hereunder.

2.14. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the date
and the amount of each Loan made to each Borrower hereunder, the Type thereof
and the Interest Period (in the case of a Eurodollar Advance) with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
effective date and amount of each Assignment and Assumption delivered to and
accepted by it pursuant to Section 12.1 and the parties thereto, (iv) the amount
of any sum received by the Agent hereunder from each Borrower and each Lender’s
share thereof and (v) all other appropriate debits and credits as provided in
this Agreement, including all fees, charges, expenses and interest.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of such Borrower to
repay the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit D (a “Note”). In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender such Note payable to
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.1) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (a) and (b) above.

2.15. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
such Borrower, it being understood that the

 

36



--------------------------------------------------------------------------------

foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Each Borrower agrees
to deliver promptly to the Agent a written confirmation, signed by an Authorized
Officer, of each telephonic notice. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Restatement Effective
Date, on any date on which such Floating Rate Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance shall be payable on the last day of each applicable Interest Period, on
any date on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period. Interest on
Eurodollar Advances and fees hereunder shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest on Floating Rate Advances, at
times when the Floating Rate Advances are based on the Prime Rate, shall be
calculated for actual days elapsed on the basis of a 365/366-day year, and in
each other case shall be payable for the actual number of days elapsed on the
basis of a 360-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 12:00 noon (New York time) at the place of payment. If any
payment of principal of or interest on an Advance, any fees or any other amounts
payable to the Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
or Borrower Sublimit reduction notice, Borrowing Notice, Conversion/Continuation
Notice and repayment notice received by it hereunder. The Agent will notify the
applicable Borrower and each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.

2.18. Lending Installations. Each Lender may, subject to its obligations under
Section 3.7, book its Loans at any Lending Installation selected by such Lender
and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans and any
Notes issued hereunder shall be deemed held by each Lender for the benefit of
any such Lending Installation. Each Lender may, by written notice to the Agent
and the Borrowers in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

 

37



--------------------------------------------------------------------------------

2.19. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or any payment under Section 2.4(e) or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Agent for the account
of the Lenders, that it does not intend to make such payment, the Agent may
assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or such Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available, together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to
(x) in the case of payment by a Lender, the Federal Funds Effective Rate for
such day for the first three days and, thereafter, the interest rate applicable
to the relevant Loan or (y) in the case of payment by a Borrower, the interest
rate applicable to the relevant Loan.

2.20. Replacement of Lender. If (a) either Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (c) any
Lender is a Declining Lender, (d) any Lender is a Defaulting Lender or has a
direct or indirect parent company that is the subject of a Bankruptcy Event,
(e) any Lender invokes Section 9.2 or (f) any Lender has advised that it will
not consent to any waiver or amendment of this Agreement that requires the
approval of all the Lenders or all affected Lenders and, upon the replacement of
such non-consenting Lender, the Lender replacing such non-consenting Lender
shall consent to any such waiver or amendment and such approval (as to all
Lenders or as to all affected Lenders, as applicable) shall be obtained (any
Lender subject to any of the foregoing clauses (a), (b), (c), (d), (e) or
(f) being an “Affected Lender”), the Borrowers may elect (i) in the case of the
foregoing clauses (a), (b), (c), (d) or (e) (but only if such additional payment
continues to be required, such suspension continues to be effective, such Lender
continues to be a Declining Lender, such Lender continues to be a Defaulting
Lender or the direct or indirect parent company of such Lender continues to be
the subject of a Bankruptcy Event or Section 9.2 continues to be invoked), to
terminate the Commitment of such Affected Lender (without affecting the
Commitments of the other Lenders), or (ii) in all cases, to replace such
Affected Lender and its Commitment (including with one or more Lenders (which
may be current Lenders) having lesser, equivalent or greater aggregate
Commitments than those of the Affected Lenders being so replaced); provided that
(A) in the case of any termination of the Commitment of an Affected Lender, no
Default or Unmatured Default shall have occurred and be continuing at the time
of such termination, (B) in the case of any replacement of an Affected Lender,
one or more banks or other entities which are approved by the Borrowers, the
Agent and each Issuing Bank (such approval not to be unreasonably withheld or
delayed) shall purchase for cash at face amount the Outstanding Credit Exposure
of the Affected Lender pursuant to an Assignment and Assumption substantially in
the form of Exhibit C (and, if not already a Lender, shall become a Lender for
all purposes under this Agreement) and assume the Commitment and all obligations
of the Affected Lender as of the time of such replacement and comply with the
requirements of Section 12.1 applicable to assignments, and (C) in the case of
any termination or replacement of the Commitment of an Affected Lender, each
Borrower shall pay to such Affected Lender in immediately available funds on the
day of termination or

 

38



--------------------------------------------------------------------------------

replacement, to the extent not paid by a replacement Lender pursuant to the
preceding clause (B), all principal, interest, fees and other amounts (other
than unasserted contingent indemnity obligations) then outstanding or accrued
but unpaid for the account of such Affected Lender to the extent constituting
Obligations of such Borrower hereunder, including payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and, except in the case of a Defaulting
Lender, an amount, if any, equal to the payment which would have been due to
such Lender on the day of such termination or replacement under Section 3.4 had
the Loans of such Affected Lender been prepaid on such date pursuant to
Section 2.8. Notwithstanding the foregoing, the Borrowers may not terminate the
Commitment of an Affected Lender if, after giving effect to such termination,
(x) the Aggregate Outstanding Credit Exposure would exceed the Aggregate
Commitment (as then in effect giving effect to any increases thereof effected in
accordance with the terms hereof) or (y) the Borrower Credit Exposure of either
Borrower would exceed the Borrower Sublimit of such Borrower, in each case,
giving effect to all prepayments of the Obligations to be made in connection
therewith.

2.21. Extension of Maturity Date. The Company, on behalf of both Borrowers, may,
on not more than two occasions during the term of this Agreement, by written
notice to the Agent (which shall promptly deliver a copy to each of the Lenders)
delivered not fewer than 45 days, and not more than 90 days (or such shorter or
longer period, respectively, as may otherwise be agreed to by the Agent and the
Company), before any anniversary of the Restatement Effective Date, request that
the Lenders extend the then effective Maturity Date (the “Existing Maturity
Date”) for an additional period of one year, effective as of a date specified in
such notice. Each Lender shall, by notice to the Company and the Agent given not
later than the 20th day after the date of the Agent’s receipt of the Company’s
notice, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”). Any Lender that has not so advised the Company and the
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to a Maturity Date extension request, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Existing Maturity Date. The decision of any Lender to agree or withhold
agreement to any extension request shall be at the sole discretion of such
Lender. The Commitment of any Declining Lender shall terminate on the Existing
Maturity Date. The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the accounts of such Declining Lenders
hereunder, shall (in each case, solely with respect to such Declining Lenders
and no other Lenders) be due and payable on the Existing Maturity Date, and on
the Existing Maturity Date each Borrower shall also make such other prepayments
of its Loans as shall be required in order that, after giving effect to such
prepayments and to the termination of the Commitments of, and all payments to,
Declining Lenders pursuant to this sentence, (a) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment, (b) the Revolving
Credit Exposure of any Lender shall not exceed its Commitment and (c) the
Borrower Credit Exposure of either Borrower shall not exceed the Borrower
Sublimit of such Borrower. Notwithstanding the foregoing, no extension of the
Maturity Date shall become effective under this Section unless (i) on the
effective date of such extension, the conditions set forth in Section 4.2 (it
being understood and agreed that (A) all references to the “Credit Extension
Date” therein shall be deemed to refer to such effective date and (B) all
references to the “Restatement

 

39



--------------------------------------------------------------------------------

Effective Date” in (x) Section 4.2.2 as it relates to Sections 5.5, 5.7 and
5.12(ii) and (y) in Sections 5.5, 5.7 and 5.12(ii) shall be deemed to refer to
such effective date for purposes of determining satisfaction of the conditions
set forth in Section 4.2 as of such date) shall be satisfied as of such date (as
though the effectiveness of such extension were a Credit Extension) and (ii) the
Agent shall have received a certificate to that effect dated such effective date
and executed by an Authorized Officer of the Company.

2.22. Defaulting Lenders. (a) Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

 

  (i) Facility Fees shall cease to accrue on the unused portion of such
Defaulting Lender’s Commitment.

 

  (ii) The Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or other
requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender shall require the consent of such Defaulting Lender (in such
case, to the extent such Defaulting Lender is an affected Lender).

 

  (iii) Unless a Default or an Unmatured Default shall have occurred and be
continuing, all or any part of such Defaulting Lender’s LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their Pro Rata
Shares of the Aggregate Commitment, but only to the extent the sum of all
non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments.

 

  (iv) If the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (iii) above, then the LC Participation Fees payable to the Lenders
pursuant to Section 2.6.2 shall be adjusted in accordance with such
reallocation.

 

  (v) If (or to the extent that) the reallocation described in clause
(iii) above cannot, or can only partially, be effected, each Borrower shall,
within one Business Day following notice by the Agent (and until and for so long
as such condition shall exist), cash collateralize for the benefit of the
Issuing Banks such Borrower’s obligations corresponding to the portion of such
Defaulting Lender’s non-reallocated LC Exposure that is attributable to Letters
of Credit issued for the account of such Borrower (in each case, as determined
after giving effect to any partial reallocation pursuant to clause (iii) above)
in accordance with the procedures set forth in Section 2.4(i) for so long as
such unreallocated LC Exposure is outstanding or as otherwise provided pursuant
to Section 2.22(c) below.

 

  (vi) If a Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (v) above, such Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.6.2 with respect to
such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is cash collateralized.

 

  (vii) The Agent shall adjust the allocation of payments hereunder to ensure
that a Defaulting Lender does not receive payment in respect of any Loan or LC
Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to in this Section 2.22.

 

40



--------------------------------------------------------------------------------

(b) If (i) a Bankruptcy Event with respect to the parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank shall have a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the applicable Borrower or such
Lender reasonably satisfactory to such Issuing Bank to mitigate the risk to it
in respect of such Lender failing to satisfy its participating interest therein.

(c) In the event that the Agent, each Borrower and each Issuing Bank shall agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans and participations in LC
Disbursements of the other Lenders as the Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Pro Rata
Share, and all cash collateral then being held pursuant to Section 2.22(a)(v)
above in connection with the LC Exposure of such Defaulting Lender shall be
released and returned to the applicable Borrower.

(d) Except as expressly provided in this Section 2.22 in connection with the
obligations of the Issuing Banks, the obligation of each Lender and Issuing Bank
to fund the full amount of its Commitment and to make Loans, Advances and other
extensions of credit hereunder shall not be released or diminished in any
respect by any other Lender becoming a Defaulting Lender.

(e) None of the foregoing provisions of this Section 2.22 shall be deemed to
effect, diminish or release any rights, claims or causes of action the Borrowers
may have against any Lender that becomes a Defaulting Lender.

2.23. Commitment Increases. (a) The Borrowers may from time to time (and more
than one time), by written notice to the Agent (which shall promptly deliver a
copy to each of the Lenders), executed by the Borrowers and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Augmenting Lender”), which may include any Lender,
cause new Commitments to be extended by the Augmenting Lenders or cause the
existing Commitments of the Augmenting Lenders to be increased, as the case may
be (the aggregate amount of such increase for all Augmenting Lenders on any
single occasion being referred to as a “Commitment Increase”), in an amount for
each Augmenting Lender set forth in such notice; provided that (i) the amount of
each Commitment Increase shall be not less than $10,000,000, except to the
extent necessary to utilize the remaining unused amount of increase

 

41



--------------------------------------------------------------------------------

permitted under this Section 2.23(a) and (ii) the Aggregate Commitment shall not
exceed $1,200,000,000 after giving effect to the effectiveness of any Commitment
Increase. The decision of any Lender to become an Augmenting Lender shall be at
the sole discretion of such Lender. Each Augmenting Lender shall be subject to
the approval of the Agent and each Issuing Bank (which approval shall not be
unreasonably withheld or delayed) and shall not be subject to the approval of
any other Lenders, and the Company and each Augmenting Lender shall execute all
such documentation as the Agent shall reasonably specify to evidence the
Commitment of such Augmenting Lender and/or its status as a Lender hereunder
(such documentation in respect of any Commitment Increase together with the
notice of such Commitment Increase being referred to collectively as the
“Commitment Increase Amendment” in respect of such Commitment Increase).

(b) Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Augmenting Lender) will (subject to Section 2.22) equal such Lender’s
Pro Rata Share and (ii) if, on the date of such Commitment Increase, there are
any Revolving Loans outstanding, the parties hereto shall, at the request of the
Agent, take actions agreed upon by the Agent and the Company that will result,
within a period acceptable to the Agent and the Company, in the outstanding
Revolving Loans being held by the Lenders ratably in accordance with their
Commitments. In determining the actions to be taken (which may include the
prepayment and reborrowing of all or a portion of such Revolving Loans and/or
the making of Revolving Loans on a non-pro-rata basis by Augmenting Lenders for
the balance of Interest Periods in progress and at rates reflecting the
Eurodollar Base Rate at the time for loans of such duration), the Agent and the
Lenders will endeavor to minimize breakage costs for which the Borrowers must
compensate the Lenders to the extent practicable without undue complexity or
administrative burdens on the Agent or the Lenders. The Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.23 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above
or on such other date as agreed upon by the Company, the Agent and the
applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless (i) on the date of such increase, the
conditions set forth in Section 4.2 (it being understood and agreed that (A) all
references to “Credit Extension Date” therein shall be deemed to refer to the
date of such Commitment Increase and (B) all references to the “Restatement
Effective Date” in Sections 5.5, 5.7 and 5.12(ii) shall be deemed to refer to
the date of such Commitment Increase) shall be satisfied as of such date (as
though the effectiveness of

 

42



--------------------------------------------------------------------------------

such increase were a Credit Extension) and the Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Company, and (ii) the actions referred to in paragraph (b)(ii) of this
Section 2.23 shall have been agreed upon by the Agent and the Company (provided,
however, that the prepayment and reborrowing on the date of such Commitment
Increase of all Revolving Loans then outstanding shall be deemed to satisfy the
condition specified in this clause (ii)).

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law:

3.1.1 subjects any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its Loans, Loan principal, Letters of Credit, Commitment or
other obligations hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto, or

3.1.2 imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit, compulsory loan or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Issuing Bank, any Lender or any applicable Lending Installation (other
than reserves and assessments taken into account in determining the interest
rate applicable to Eurodollar Advances), or

3.1.3 imposes on any Lender, any Issuing Bank or any applicable Lending
Installation or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or such
Lending Installation or any Letter of Credit or participation therein,

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or Issuing Bank or such Lending Installation of making, converting
to, continuing or maintaining its Commitment, any Loan or Letter of Credit or
any participation therein or to reduce the amount of any sum received or
receivable by the Agent, such Lender or Issuing Bank or such Lending
Installation hereunder, then, within fifteen (15) days after the submission of
the written statement required by Section 3.6 by the Agent or such Lender or
Issuing Bank or such Lending Installation (and otherwise subject to the terms of
Section 3.6), the Borrowers shall pay the Agent or such Lender or Issuing Bank
or such Lending Installation such additional amount or amounts as will
compensate it for such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy and Liquidity Requirements. If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any Lending Installation of such Lender or such Lender’s or Issuing
Bank’s holding company, if any,

 

43



--------------------------------------------------------------------------------

regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then, within
fifteen (15) days after the submission of the written statement required by
Section 3.6 by such Lender or Issuing Bank (and otherwise subject to the terms
of Section 3.6), the Borrowers shall pay such Lender or Issuing Bank the amount
applicable to such Borrower necessary to compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

3.3. Availability of Types of Advances. If prior to the first day of any
Interest Period, the Agent shall give telecopy or telephonic notice thereof to
the Borrowers and the Lenders that:

(a) the Agent shall have determined (which determination shall be conclusive and
binding upon the Borrowers) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
interest rate applicable to Eurodollar Advances for such Interest Period, or

(b) the Agent shall have received notice from the Required Lenders that the
interest rate for Eurodollar Advances determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively determined by such Lenders) of making or maintaining their
affected Eurodollar Advances during such Interest Period, then (x) any
Eurodollar Advances requested to be made on the first day of such Interest
Period shall be made as Floating Rate Advances, (y) any Floating Rate Advances
that were to have been converted on the first day of such Interest Period to
Eurodollar Advances shall be continued as Floating Rate Advances and (z) any
outstanding Eurodollar Advances shall be converted, on the last day of the
then-current Interest Period, to Floating Rate Advances. Until such notice has
been withdrawn by the Agent, no further Eurodollar Advances shall be made or
continued as such, nor shall any Borrower have the right to convert Floating
Rate Advances to Eurodollar Advances.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued or a Floating Rate Advance is not converted into a Eurodollar
Advance on the date specified by the applicable Borrower for any reason other
than default by the Lenders, a Eurodollar Advance is not prepaid on the date
specified by such Borrower for any reason, or a Eurodollar Advance is prepaid by
such Borrower without such Borrower providing at least three (3) Business Days’
prior notice to the Agent for any reason, such Borrower will severally, and not
jointly with the other Borrower, indemnify each Lender for any loss or cost
incurred by such Lender resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance as determined by such Lender (if and to the extent such Lender, in its
sole discretion, elects to impose such a charge). Such loss or cost to any
Lender in liquidating or

 

44



--------------------------------------------------------------------------------

employing deposits acquired to fund or maintain any such Eurodollar Advance
shall be an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan (but not including the Applicable Margin applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit at the commencement of such period for a comparable period
with leading banks in the London interbank eurodollar market. Notwithstanding
the foregoing, a Defaulting Lender required to assign its Loans pursuant to
Section 2.20 shall not be entitled to compensation under this Section 3.4 in
connection with any such assignment.

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of each Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by each
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
either Borrower to a governmental authority pursuant to this Section 3.5, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(b) The Borrowers shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for, Other Taxes.

(c) The Borrowers shall jointly and severally indemnify each Recipient, within
20 days after written demand therefor (in each case setting forth the basis
therefor and the manner of determination thereof), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to either Borrower by a Lender (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

45



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Agent, within 20 days after
written demand therefor (in each case setting forth the basis therefor and the
manner of determination thereof), for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.1(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any
Lender, as applicable, by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to such Lender from any other source against any amount due to the
Agent under this Section 3.5(d).

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Agent, at the time or times set forth
herein or as are reasonably requested by such Borrower or the Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the applicable Borrower or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Borrower or the Agent as will enable such Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

  (ii) Without limiting the generality of the foregoing, in the event that
either Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as set forth herein or upon the
reasonable request of the Borrower or the Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
as set forth herein or upon the reasonable request of such Borrower or the
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

46



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to each Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such U.S. Lender
becomes a Lender under this Agreement (and from time to time thereafter as set
forth herein or upon the reasonable request of either Borrower or the Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers and the Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to each Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by either Borrower or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and

 

47



--------------------------------------------------------------------------------

such additional documentation reasonably requested by either Borrower or the
Agent as may be necessary for Borrowers and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.5(f) (plus any penalties, interest
or other charges imposed by the relevant governmental authority) in the event
that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
Section 3.5(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.5(f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 3.5(f) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(g) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender and the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(h) For purposes of this Section 3.5, (i) the term “Lender” includes any
applicable Lending Installation and any Issuing Bank and (ii) the term
“applicable law” includes FATCA.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Agent shall treat
(and the Lenders hereby authorize the Agent to treat) the Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

3.6. Statements as to Claims; Survival of Indemnity. The Agent, each Lender or
each Issuing Bank, as the case may be, shall deliver a written statement to the
applicable Borrower (with a copy to the Agent) as to each amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such

 

48



--------------------------------------------------------------------------------

written statement shall set forth an explanation in reasonable detail of the
manner in which such Lender determined such amount and shall be final,
conclusive and binding on such Borrower in the absence of manifest error, and
upon the reasonable request of such Borrower, such Lender shall promptly provide
supporting documentation describing and/or evidencing the applicable event
giving rise to such amount to the extent not inconsistent with such Lender’s
policies or applicable law. Determination of amounts payable under such Sections
in connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable within fifteen (15) days (or,
in the case of Section 3.5, twenty (20) days) after receipt by the applicable
Borrower of such written statement, unless subject to a good faith dispute by
such Borrower, notice and details of which were provided to the affected Lender
prior to such due date. The obligations of each Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement. Notwithstanding the foregoing, (a) the Borrowers shall not be
responsible for any reimbursement of any such amount under Section 3.1, 3.2, 3.4
or 3.5 which shall have accrued and of which the Agent or the applicable Lender
or Issuing Bank, as the case may be, shall have become aware more than 180 days
prior to its delivery to the Borrower of notice requesting reimbursement thereof
and (b) none of the Agent, any Lender or any Issuing Bank will make any claim
(nor shall any Borrower have any liability) under Section 3.1, 3.2 or 3.5 unless
the Agent, such Lender or such Issuing Bank, as applicable, shall have
determined that the making of such claim is consistent with its general
practices under similar circumstances in respect of similarly situated borrowers
under credit agreements entitling it to make such claims.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. A Lender’s designation of an alternative
Lending Installation shall not affect the Borrowers’ rights under Section 2.20
to replace a Lender.

3.8. Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
by (a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, such Borrower and (b) otherwise, both Borrowers, with each
Borrower being severally liable for such Borrower’s Contribution Percentage of
such amount; provided that the Company agrees that, if the Borrowing Subsidiary
shall fail to pay any amount owed by it under clause (b) of this Section after a
demand shall have been made by the Person to which such amount is owed, the
Company shall promptly pay such amount (the Company hereby irrevocably waiving
any defenses that might otherwise be available to it as a guarantor of the
obligations of such Borrowing Subsidiary under this Section).

 

49



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Restatement Effective Date. This Agreement shall become effective on the
Restatement Effective Date when the Agent shall have received either (a) a
counterpart of this Agreement signed on behalf of each party hereto or
(b) written evidence reasonably satisfactory to the Agent (which may include a
facsimile transmission or electronic image of a signed signature page of this
Agreement) that each such party has signed a counterpart of this Agreement. The
obligations of the Lenders to make Loans to, and of the Issuing Banks to issue
Letters of Credit for the account of, each Borrower shall become effective on
the Restatement Effective Date upon the satisfaction of each of the following
conditions precedent with respect to such Borrower (or the waiver of such
conditions in accordance with Section 8.2) and the delivery by such Borrower to
the Agent of the items specified below:

4.1.1 Certification from a secretary or an assistant secretary of such Borrower
that (i) the articles or certificate of incorporation and the by-laws of such
Borrower have not been modified since the Closing Date, or (ii) copies of such
articles or certificate of incorporation and the by-laws attached thereto are
true, complete and correct copies thereof, and, in each case, that such
documents are in full force and effect as of the Restatement Effective Date, and
a certificate of good standing with respect to such Borrower from the
appropriate governmental officer in its jurisdiction of incorporation.

4.1.2 Copies, certified by the secretary or assistant secretary of such
Borrower, of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution of the Loan Documents to which such
Borrower is a party.

4.1.3 An incumbency certificate, executed or certified by the secretary or
assistant secretary of such Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of such
Borrower authorized to sign the Loan Documents to which such Borrower is a
party, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.

4.1.4 A certificate, signed by an Authorized Officer of such Borrower, stating
that on the Restatement Effective Date (a) no Default or Unmatured Default has
occurred and is continuing and (b) all of the representations and warranties
contained in Article V are true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case as of such date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

50



--------------------------------------------------------------------------------

4.1.5 Written opinions of such Borrower’s in-house counsel, in each case in form
and substance satisfactory to the Agent and addressed to the Lenders, in
substantially the form of Exhibit A.

4.1.6 Any Notes requested by Lenders pursuant to Section 2.14 payable to each
such requesting Lender.

4.1.7 All documentation and other information that any Lender shall reasonably
have requested in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

4.1.8 Payment by such Borrower of all interest, fees and other amounts accrued
or owing for its account under the Existing Missouri Credit Agreement, whether
or not such amounts are due and payable at the time under such agreement.

4.1.9 Such other documents as any Lender or its counsel may have reasonably
requested.

4.2. Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension to a Borrower unless on the applicable
Credit Extension Date the following conditions are satisfied (it being
acknowledged and agreed that conversions and continuations of Loans and Advances
that do not result in an increase in the Aggregate Outstanding Credit Exposure
shall not be deemed to constitute Credit Extensions for purposes of this
Section 4.2, including the last sentence hereof):

4.2.1 There shall exist no Default or Unmatured Default with respect to such
Borrower and no Default or Unmatured Default with respect to such Borrower shall
result from such Credit Extension or from the use of the proceeds thereof.

4.2.2 The representations and warranties of such Borrower contained in Article V
(other than the representations and warranties set forth in Sections 5.5, 5.7
and 5.12, which shall only be made on the Restatement Effective Date) shall be
true and correct (i) in the case of the representations and warranties qualified
as to materiality, in all respects and (ii) otherwise, in all material respects,
in each case as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

4.2.3 In the case of any such Credit Extension to the Borrowing Subsidiary, such
Borrower shall have received all necessary regulatory approvals for such Credit
Extension and the performance of its obligations with respect thereto.

 

51



--------------------------------------------------------------------------------

Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension to a Borrower shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in Sections 4.2.1, 4.2.2 and, with respect to a Credit Extension to
the Borrowing Subsidiary, 4.2.3 have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower severally, as to itself and, as applicable, its Subsidiaries, and
not jointly with the other Borrower or its Subsidiaries, hereby represents and
warrants to each Lender, each Issuing Bank and the Agent:

5.1. Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower or
any of its Subsidiaries to so be in good standing or to be qualified to transact
business in any such jurisdiction to the extent such failure could not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower.

5.2. Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Borrower
is a party constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and
(iii) requirements of reasonableness, good faith and fair dealing.

5.3. No Conflict. The execution and delivery by such Borrower of the Loan
Documents, the consummation of the transactions therein contemplated and
compliance with the provisions thereof (i) do not require any consent or
approval of, registration or filing with or any other action by any governmental
authority, except such as (x) have been or will be, on or prior to the time
required, obtained or made and are or will be, as applicable, in full force and
effect or (y) the failure to have obtained or made which could not reasonably be
expected to result in a Material Adverse Effect and (ii) will not violate
(a) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Borrower or any of its Subsidiaries the violation of which
is known to, or could reasonably be expected to, have a Material Adverse

 

52



--------------------------------------------------------------------------------

Effect with respect to such Borrower, (b) such Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (c) the
provisions of the Illinois Credit Agreement or any indenture or the material
provisions of any material instrument or any material agreement to which such
Borrower or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or result in or require the creation or imposition of any
Lien in, of or on the Property of such Borrower or any of its Subsidiaries
pursuant to the terms of the Illinois Credit Agreement or any such indenture,
instrument or agreement.

5.4. Financial Statements. The consolidated financial statements of such
Borrower, audited by PricewaterhouseCoopers LLP, as of and for the fiscal year
ended December 31, 2013, and the unaudited consolidated balance sheets of such
Borrower as of March 31, 2014, June 30, 2014 and September 30, 2014, and the
related unaudited statement of income and statement of cash flows for the
periods then ended, copies of which have been furnished to each Lender, were
prepared in accordance with generally accepted accounting principles in effect
on the dates such statements were prepared (subject in the case of such balance
sheets and statements of income for the periods ended March 31, 2014, June 30,
2014 and September 30, 2014, to the absence of footnotes and to year-end audit
adjustments) and fairly present in all material respects the consolidated
financial condition and results of operations of such Borrower and its
subsidiaries, taken as a whole, at such dates and the consolidated results of
its operations for the periods then ended. Except as disclosed in the financial
statements referred to above or in the notes thereto or on Schedule 4 hereto,
neither such Borrower nor any of its Subsidiaries has as of the Restatement
Effective Date any material contingent liabilities.

5.5. Material Adverse Change. As of the Restatement Effective Date, since
December 31, 2013, there has been no change in the business, Property, condition
(financial or otherwise) or results of operations of such Borrower and its
Subsidiaries (other than any Project Finance Subsidiary), taken as a whole, that
could reasonably be expected to have a Material Adverse Effect with respect to
such Borrower, except for the Disclosed Matters.

5.6. Taxes. Such Borrower and each of its Subsidiaries has timely filed complete
and correct U.S. federal and all other applicable material foreign, state and
local tax returns required by law and has paid when due all U.S. federal and all
other applicable material foreign, state and local taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except (a) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been recorded in
accordance with Agreement Accounting Principles or (b) where the failure to make
any such filings or payments could not reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.7. Litigation and Contingent Obligations. As of the Restatement Effective
Date, other than the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of its officers, threatened against or affecting such Borrower or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower or that seeks to prevent, enjoin or delay
the making of any Loans to such Borrower.

 

53



--------------------------------------------------------------------------------

5.8. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.9. Accuracy of Information. The written information, exhibits or reports
(other than budgets, forecasts, projections and forward looking statements
(collectively, “Projections”)) with respect to such Borrower furnished to the
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents as of the date prepared, and the information with
respect to such Borrower communicated by responsible officers of such Borrower
to attendees generally at any meeting or conference call of Lenders or
prospective Lenders (including any due diligence meeting or call) scheduled or
arranged by the Agent as of the date communicated, do not, when taken as a
whole, contain any material misstatement of any material fact or omit to state
any material fact necessary to make the statements contained therein, in light
of the circumstances in which they were made, not materially misleading as of
such date. The Projections with respect to such Borrower furnished to the Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents as of the date furnished have been prepared in good faith based
upon assumptions believed by such Borrower to be reasonable at the time such
Projections were prepared.

5.10. Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale or pledge hereunder or
under any credit facility with any Lender or Affiliate of a Lender, or any other
restriction hereunder.

5.11. Compliance with Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, the
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

5.12. Environmental Matters. Other than the Disclosed Matters, (i) there exists
no violation of, no liability known to such Borrower, whether or not asserted,
under, and no requirement under, any Environmental Laws, and (ii) as of the
Restatement Effective Date, neither Borrower nor any Subsidiary has received any
written notice alleging any such violation, liability or requirement under any
Environmental Laws, that, in the case of either clause (i) or clause (ii),
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

5.13. Investment Company Act. Neither such Borrower nor any Subsidiary of such
Borrower is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940.

 

54



--------------------------------------------------------------------------------

5.14. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company
and its Subsidiaries and, to the knowledge of the Company, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any of its Subsidiaries or to the knowledge of the Company, any
of their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or of any of its Subsidiaries that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No borrowing or use of the proceeds
thereof will result in a violation by any party hereto of Anti-Corruption Laws
or applicable Sanctions.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Each Borrower will maintain, for itself and each of
its subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and deliver to the
Agent, and the Agent shall promptly deliver to each of the Lenders:

6.1.1 Within 75 days after the close of each fiscal year, such Borrower’s
audited consolidated financial statements prepared in accordance with Agreement
Accounting Principles on a consolidated basis, including balance sheets as of
the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of a nationally
recognized firm of independent public accountants and (b) any management letter
prepared by said accountants.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, such Borrower’s consolidated unaudited balance sheets
as at the close of each such period and consolidated statements of income and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles (except for the absence of
footnotes and year-end adjustments) and consistency by its chief financial
officer, controller or treasurer.

 

55



--------------------------------------------------------------------------------

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
such Borrower’s chief financial officer, controller, treasurer or assistant
treasurer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default with respect to such
Borrower exists, or if any such Default or Unmatured Default exists, stating the
nature and status thereof.

6.1.4 As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred and has determined that such event,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, a statement, signed by the chief financial officer, controller or
treasurer of such Borrower, describing said ERISA Event and the action which
such Borrower proposes to take with respect thereto.

6.1.5 As soon as possible and in any event within 10 days after receipt by such
Borrower, a copy of (a) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, if, in the
case of either clause (a) or (b) above, such Borrower has determined that such
liability or violation could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

6.1.6 Promptly upon becoming aware thereof, notice of any downgrading of such
Borrower’s S&P Rating or Moody’s Rating or the rating (if any) of such
Borrower’s Obligations hereunder, senior unsecured debt, commercial paper or
First Mortgage Bonds or of such Borrower’s corporate, issuer or issuer default
rating by Moody’s or S&P.

6.1.7 Within five (5) Business Days after an Authorized Officer of either
Borrower becomes aware thereof, notice of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, that
such Borrower has determined could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

6.1.8 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

 

56



--------------------------------------------------------------------------------

Information required to be delivered pursuant to clause 6.1.1 or 6.1.2 of this
Section shall be deemed to have been delivered if such information, or one or
more annual, quarterly or current reports containing such information, shall be
available on the website of the SEC at http://www.sec.gov. Any information
required to be delivered pursuant to this Section shall be deemed to have been
delivered to the Lenders if such information shall have been posted by the Agent
on an IntraLinks or similar site to which the Lenders have been granted access.
Information required to be delivered by the Borrowers pursuant to this Section
may also be delivered by electronic communications pursuant to procedures
approved by the Agent.

6.2. Use of Proceeds and Letters of Credit. (a) Each Borrower will, and will
cause each of its Subsidiaries to, use the proceeds of the Advances for general
corporate purposes, including for working capital and other funding needs, to
repay or refinance any Indebtedness from time to time outstanding, to fund loans
under and pursuant to the Money Pool Agreements or other intercompany loan
arrangements and to pay fees and expenses incurred in connection with this
Agreement. Each Borrower will use the proceeds of Advances in compliance with
Regulation U and Regulation X and the regulations promulgated thereunder. Each
Borrower shall, and shall cause its subsidiaries to, use the Letters of Credit
for general corporate purposes.

(b) The Borrowers shall not request any Advance or Letter of Credit, and the
Borrowers shall not use, and shall procure that their subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or any Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions by any
party hereto.

6.3. Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, obtain, preserve, renew and keep in full force and effect its legal
existence and, except where the loss of any of the following could not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, the rights, licenses, permits, privileges and franchises material
to the conduct of its business. No Borrower shall, or shall permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, engage in business other than the businesses conducted by it on the
Restatement Effective Date and other businesses reasonably related thereto or
that constitute reasonable extensions thereof. Notwithstanding the foregoing, no
Borrower or Subsidiary shall be prohibited from (i) dissolving any Inactive
Subsidiary or Non-Material Subsidiary, (ii) consummating any merger or
consolidation permitted under Section 6.9, (iii) selling, transferring or
otherwise disposing of any Subsidiary or assets to the extent permitted pursuant
to Section 6.10 or 6.11 or (iv) terminating any right, privilege or franchise or
the corporate or legal existence of any Subsidiary (other than, except as
expressly permitted hereunder, the Borrowing Subsidiary) or changing the form of
organization of a Borrower or any Subsidiary if such Borrower determines in good
faith that such termination

 

57



--------------------------------------------------------------------------------

or change is in the best interest of such Borrower or such Subsidiary and is not
materially disadvantageous to the Agent or the Lenders and, in the case of a
change in form of organization of a Borrower, the Agent has consented thereto.

6.4. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and all other applicable material
foreign, state and local tax returns required by law and pay when due all U.S.
federal and all other applicable material foreign, state and local taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
recorded in accordance with Agreement Accounting Principles or (ii) where the
failure to make any such filings or payments could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

6.5. Insurance. Each Borrower will, and will cause each of its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions and covering such risks as are consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.6. Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, including all Environmental Laws, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower or the
applicability thereof is being contested in good faith and in a diligent manner
by appropriate proceedings.

6.7. Maintenance of Properties. Subject to Sections 6.3 and 6.10, each Borrower
will, and will cause each of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to, maintain, preserve, protect and
keep its Property material to the conduct of the business of such Borrower and
such Subsidiaries, taken as a whole, in good repair, working order and condition
(ordinary wear and tear excepted), so that its business carried on in connection
therewith may be properly conducted at all times, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

6.8. Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to, permit the Agent and the Lenders, by their
respective representatives and agents, during normal business hours and upon
reasonable advance notice, to inspect any of the Property, books and financial
records of such Borrower and such Subsidiaries, to examine and make copies of
the books of accounts and other financial records of such Borrower and such
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent or any
Lender may designate; provided that unless a Default shall have occurred and

 

58



--------------------------------------------------------------------------------

be continuing, such inspections and examinations shall occur not more than once
in any calendar year on a date approved by the Agent. Each Borrower shall keep
and maintain, and cause each of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity in all material respects with Agreement Accounting Principles shall
be made of all dealings and transactions in relation to their respective
businesses and activities.

6.9. Merger. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, merge
or consolidate with or into any other Person, except that (i) any such
Subsidiary other than the Borrowing Subsidiary may merge or consolidate with a
Borrower if such Borrower is the Person surviving such merger, (ii) any such
Subsidiary other than the Borrowing Subsidiary may merge or consolidate with any
other subsidiary (other than any Project Finance Subsidiary or SPC); provided
that, except as permitted under Section 6.10 (with any transfer of direct or
indirect ownership of any asset or any interest therein as a result of any such
merger being deemed to be a Disposition of assets), the fair market value of
each Borrower’s aggregate direct and indirect ownership interest in the survivor
thereof shall not be less than the fair market value of such Borrower’s direct
and indirect ownership interests in both of such subsidiaries prior to such
merger; and provided further that any such Subsidiary may merge or consolidate
with any Project Finance Subsidiary or SPC if the corporation surviving such
merger or consolidation is a Subsidiary that is not a Project Finance Subsidiary
or an SPC (and, if the Borrowing Subsidiary is a party thereto, the surviving
Person is the Borrowing Subsidiary) and, after giving effect thereto, no Default
or Unmatured Default will be in existence, (iii) any Project Finance Subsidiary
or SPC may merge or consolidate with any other Project Finance Subsidiary or
SPC, respectively, if the survivor of such merger or consolidation is a Project
Finance Subsidiary or an SPC, respectively, and (iv) either Borrower or any such
Subsidiary may merge or consolidate with any Person other than a Borrower or a
Subsidiary if (a) such Person was organized under the laws of the United States
of America or one of its States and (b) such Borrower (if a party thereto) or
such Subsidiary is the Person surviving such merger or, except in the case of a
merger or consolidation of a Borrower, the Person surviving such merger is or
becomes a Subsidiary and, in either case, after giving effect thereto, no
Default or Unmatured Default with respect to such Borrower or any Borrower that
is a direct or indirect parent of such Subsidiary, as the case may be, will
result therefrom or be outstanding.

6.10. Dispositions of Property. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, Dispose of its Property (including through any merger or
consolidation of such Borrower or Subsidiary) to any other Person, including any
of its Subsidiaries or other Affiliates, whether existing on the date hereof or
hereafter created, except:

6.10.1 Sales of electricity, natural gas, emissions credits and other
commodities in the ordinary course of business.

6.10.2 Dispositions (including by way of Investments or liquidations) of assets
by a Borrower or a Subsidiary of a Borrower, in each case to such Borrower or a
subsidiary of such Borrower, other than Dispositions by the Borrowing Subsidiary
or any of its

 

59



--------------------------------------------------------------------------------

Subsidiaries to the Company or to any subsidiary of the Company that is not the
Borrowing Subsidiary or a Subsidiary of the Borrowing Subsidiary.

6.10.3 The payment of dividends in cash or common equity by the Company or any
Subsidiary to holders of its equity interests.

6.10.4 Advances of cash in the ordinary course of business pursuant to the Money
Pool Agreements or other intercompany borrowing arrangements substantially
similar to those of the Money Pool Agreements.

6.10.5 A Disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries.

6.10.6 The transfer, pursuant to a requirement of law or any regulatory
authority having jurisdiction, of functional and/or operational control of (but
not of title to) transmission facilities of such Borrower or its Subsidiaries to
an Independent System Operator, Regional Transmission Organization or other
entity which has responsibility for operating and planning a regional
transmission system.

6.10.7 Dispositions pursuant to Leveraged Lease Sales.

6.10.8 Contributions of capital or Investments, directly or indirectly, in the
form of cash, debt, equity or other property, by the Company to any subsidiary,
or by any subsidiary (including the Borrowing Subsidiary) to any of its
subsidiaries.

6.10.9 Transactions under which the Borrower or its Subsidiary that, in either
case, disposes of its Property receives in return consideration (i) in a form
other than equity, other ownership interests or indebtedness and (ii) of which
at least 75% is cash, assets to be used by such Borrower or such Subsidiary in
the business conducted by such Borrower or such Subsidiary and/or assumption of
debt; provided that any such cash consideration so received, unless retained by
such Borrower or its Subsidiary at all times prior to the repayment of all
Obligations under this Agreement, shall be used (x) within twelve months of the
receipt thereof for investment or reinvestment by such Borrower or its
Subsidiary in its existing business or (y) within six months of the receipt
thereof to reduce Indebtedness of such Borrower or its Subsidiary.

6.10.10 Transfers of Receivables (and rights ancillary thereto) and/or
Designated Charges pursuant to, and in accordance with the terms of, a Permitted
Securitization or an Approved Cost Recovery Bond transaction, respectively.

 

60



--------------------------------------------------------------------------------

6.10.11 Redemptions or repayments by such Borrower and/or its subsidiaries of
their Indebtedness, preferred equity or other obligations.

6.10.12 Charitable contributions reasonably consistent with its ordinary course
of business.

6.10.13 Sale or liquidation of cash equivalents and investment securities owned
by a Borrower or any of its Subsidiaries (other than Indebtedness or equity of
any subsidiary of either of the foregoing) for market value at such time (as
reasonably determined by such Borrower or such Subsidiary).

6.10.14 Dispositions by such Borrower or any of its Subsidiaries of its Property
that, together with all other Property of such Borrower and its Subsidiaries
previously Disposed of (other than in Dispositions otherwise permitted by other
provisions of this Section 6.10) since the Restatement Effective Date, do not
represent more than twenty-five percent (25%) of the Consolidated Tangible
Assets of such Borrower and its subsidiaries as at the end of the fiscal year
ended immediately prior to the date of any such lease, sale or other
disposition; provided that in the case of the Company, each reference in this
Section 6.10.14 to a “Subsidiary” of the Company shall be deemed to be a
reference to a “subsidiary” of the Company (it being agreed however that no
Dispositions by Ameren Illinois or its subsidiaries which are permitted pursuant
to Section 6.10.1 through 6.10.13 of the Illinois Credit Agreement shall in any
event be deemed to utilize this basket available pursuant to this
Section 6.10.14).

Notwithstanding any of the foregoing exceptions in this Section 6.10, (a) the
Company will not, and the Borrowing Subsidiary will not permit the Company to,
cease to own, directly or indirectly, outstanding shares representing 100% of
the issued and outstanding common stock of the Borrowing Subsidiary, (b) the
Company will not cease to own, directly or indirectly, outstanding shares
representing 100% of the issued and outstanding common stock of Ameren Illinois,
(c) the Borrowing Subsidiary will not, and will not permit its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to,
Dispose of, in one or more transactions, Property representing all or
substantially all the Property of the Borrowing Subsidiary or of the Borrowing
Subsidiary and its Subsidiaries taken as a whole (it being acknowledged that a
Disposition of the type described in Section 6.10.14 shall not in and of itself
constitute a transfer of all or substantially all of the assets of the Borrowing
Subsidiary or the Borrowing Subsidiary and its Subsidiaries, taken as a whole,
in each case, for purposes of this Agreement or the Illinois Credit Agreement),
(d) the Company will not permit Ameren Illinois and its subsidiaries (other than
any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to Dispose of,
in one or more transactions, Property representing all or substantially all the
Property of Ameren Illinois and its Subsidiaries taken as a whole (it being
acknowledged that a Disposition of the type described in Section 6.10.14 of the
Illinois Credit Agreement shall not in and of itself constitute a transfer of
all or substantially all of the assets of Ameren Illinois or

 

61



--------------------------------------------------------------------------------

Ameren Illinois and its Subsidiaries, taken as a whole, for purposes of this
Agreement or the Illinois Credit Agreement) and (e) the Company will not, and
will not permit its subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to, Dispose of, in one or more transactions,
Property representing all or substantially all the Property of the Company and
its subsidiaries taken as a whole (it being acknowledged that a Disposition of
the type described in Section 6.10.14 of this Agreement and/or the Illinois
Credit Agreement shall not in and of itself constitute a transfer of all or
substantially all of the assets of Company and its subsidiaries taken as a
whole) provided that (x) nothing in this paragraph or this Section 6.10 shall be
deemed to prohibit (i) any Disposition of Property by a Subsidiary of the
Borrowing Subsidiary to the Borrowing Subsidiary or another Subsidiary of the
Borrowing Subsidiary, (ii) any Disposition of Property by Ameren Illinois or a
subsidiary of Ameren Illinois to Ameren Illinois or another subsidiary of Ameren
Illinois, to the extent expressly permitted by the Illinois Credit Agreement,
(iii) any Disposition of Property by the Company to a subsidiary of the Company
or by a subsidiary of the Company (other than the Borrowing Subsidiary or Ameren
Illinois or any subsidiary of either) to the Company or another subsidiary of
the Company, (iv) any Permitted Securitization, (v) any assignment of rights to
collect Designated Charges and proceeds thereof to provide for the payment of
amounts owed in respect of Approved Cost Recovery Bonds, or (vi) any Disposition
by any Project Finance Subsidiary, Non-Material Subsidiary or SPC and
(y) nothing in this Section 6.10 shall be deemed to prohibit, restrict, limit,
diminish or otherwise impair the right of either Borrower or any Subsidiary to
make or maintain any Investment or Acquisition for consideration consisting of
cash or capital stock of the Company or a combination thereof (it being
understood that Investments and Acquisitions may also be made for consideration
consisting of (i) other assets to the extent transfers of such assets are not
prohibited by this Section 6.10, and (ii) Indebtedness or Contingent Obligations
to the extent such Indebtedness or Contingent Obligations are not prohibited by
other Sections of this Article VI).

6.11. Investments in Project Finance Subsidiaries and SPCs. No Borrower will, or
will permit any of its Subsidiaries to, make or suffer to exist Investments in
Project Finance Subsidiaries or, other than as part of Permitted Securitizations
or in connection with any Approved Cost Recovery Bond transaction, SPCs in
excess of $100,000,000 in the aggregate for all the Borrowers and Subsidiaries
at any time outstanding (net of return of capital (but not return on capital) in
respect of each such Investment and valued at the time of the making of such
Investment).

6.12. Liens. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, create,
incur, or suffer to exist any Lien in, of or on the Property of such Borrower or
any of its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC), except:

6.12.1 Liens, if any, securing the Loans and other Obligations hereunder.

6.12.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

62



--------------------------------------------------------------------------------

6.12.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.12.4 Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, pensions, or other social security or retirement
benefits, or similar legislation.

6.12.5 Liens existing as of the Restatement Effective Date and described in
Schedule 2.

6.12.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.12.7 Liens, deposits or accounts to secure the performance of bids, trade,
exchange, transmission or similar contracts or obligations (other than for
borrowed money), vendor and service provider arrangements, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business.

6.12.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto.

6.12.9 Liens arising out of judgments or awards not constituting Defaults under
Section 7.8.

6.12.10 Liens, securing obligations constituting neither obligations nor
Contingent Obligations of the Borrower or any Subsidiary nor on account of which
the Borrower or any Subsidiary customarily pays interest, upon real estate upon
which the Borrower or any Subsidiary has a right-of-way,

 

63



--------------------------------------------------------------------------------

easement, franchise or other servitude or of which the Borrower or any
Subsidiary is the lessee of the whole thereof or any interest therein,
including, but not limited to, for the purpose of locating transmission and
distribution lines and related support structures, pipe lines, substations,
measuring stations, tanks, pumping or delivery equipment or similar equipment.

6.12.11 Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution.

6.12.12 Liens created pursuant to the Existing UE Indenture securing First
Mortgage Bonds; provided that the Liens of such Existing UE Indenture shall
extend only to the types of property of the Borrowing Subsidiary (including, to
the extent applicable, after acquired property) that is or would be covered by
the Liens of the Existing UE Indenture as in effect on the Closing Date.

6.12.13 Liens incurred in connection with the Peno Creek Project and the Audrain
Project.

6.12.14 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.12.15 Liens on any capital assets securing Indebtedness incurred or assumed
for the purpose of financing or refinancing all or any part of the cost of
acquiring, constructing or repairing such asset (including under any Capitalized
Lease or any Operating Lease characterized or which should be characterized as a
Capitalized Lease pursuant to generally accepted accounting principles as in
effect at such time); provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion of construction or repair thereof.

6.12.16 Liens existing on any capital assets (including under any Capitalized
Lease or any Operating Lease characterized or which should be characterized as a
Capitalized Lease pursuant to generally accepted accounting principles as in
effect at such time) of any Subsidiary of such Borrower at the time such
Subsidiary is merged or consolidated with or into such Borrower or merged with
or consolidated into any Subsidiary and not created in contemplation of such
event.

 

64



--------------------------------------------------------------------------------

6.12.17 Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets other than
additions to or proceeds from the sale of such property.

6.12.18 Undetermined Liens and charges incidental to construction.

6.12.19 Liens on Property or assets of a Subsidiary of a Borrower in favor of
such Borrower or a Subsidiary (other than a Project Finance Subsidiary,
Non-Material Subsidiary or SPC) that is directly or indirectly wholly owned by
such Borrower.

6.12.20 Liens representing the ownership interests or rights of a lessor or
lessee in a Property leased or owned by a Borrower or any of its Subsidiaries.

6.12.21 Liens arising in connection with sales or transfers of, or financings
secured by, Receivables, including Liens granted by an SPC to secure
Indebtedness arising under a Permitted Securitization.

6.12.22 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of Section 6.12.10 through
6.12.21; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

6.12.23 Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of its business that (i) do not secure Indebtedness, (ii) do not
secure obligations in an aggregate amount exceeding $75,000,000 at any time, and
(iii) do not in the aggregate impair the use of the assets subject thereto in
the operation of its business in any manner which could reasonably be expected
to result in a Material Adverse Effect with respect to such Borrower.

6.12.24 Assignments of rights to collect, and Liens on, Designated Charges and
proceeds thereof to provide for the payment of amounts owed in respect of
Approved Cost Recovery Bonds.

6.12.25 Liens not described in Sections 6.12.1 through 6.12.24 inclusive,
securing Indebtedness or other liabilities or obligations of a Borrower or its
Subsidiaries in an aggregate principal amount outstanding for all such Liens not
to exceed

 

65



--------------------------------------------------------------------------------

10% of the Consolidated Tangible Assets of such Borrower at the time of the
incurrence of any such Lien; provided that (i) in the case of the Company, each
reference in this Section 6.12.25 to a “Subsidiary” of the Company shall be
deemed to be a reference to a “subsidiary” of the Company, (ii) Liens permitted
by Section 6.12.1 through 6.12.23 of the Illinois Credit Agreement shall not be
deemed to utilize any amount of such 10% basket and (iii) any Liens permitted
under this Section 6.12.25 on assets of the Company or its subsidiaries
(including equity interests in subsidiaries) to secure Indebtedness of the
Company shall secure the Obligations of the Company on an equal and ratable
basis under documentation (including one or more intercreditor agreements)
reasonably satisfactory to the Agent (it being understood that this clause
(iii) shall not apply to unsecured Contingent Obligations of the Company in
respect of Indebtedness of subsidiaries).

6.13. Subsidiary Covenants. No Borrower will, or will permit any of its
Subsidiaries other than a Project Finance Subsidiary, a Non-Material Subsidiary
or an SPC to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
other than a Project Finance Subsidiary or Non-Material Subsidiary or SPC (i) to
pay dividends or make any other distribution on its common stock, (ii) to pay
any Indebtedness or other obligation owed to such Borrower or any other
Subsidiary of such Borrower, or (iii) to make loans or advances or other
Investments in such Borrower or any other Subsidiary of such Borrower, in each
case, other than (a) restrictions and conditions imposed by law or by this
Agreement or the Illinois Credit Agreement (or restrictions and conditions
imposed under refinancings or replacements of the Illinois Credit Agreement that
are substantially the same as those imposed by the Illinois Credit Agreement),
(b) restrictions and conditions existing as of the Restatement Effective Date,
in each case as identified on Schedule 3 (without giving effect to any amendment
or modification expanding the scope of any such restriction or condition),
(c) customary restrictions and conditions relating to an SPC contained in
agreements governing a Permitted Securitization and/or any Approved Cost
Recovery Bond transaction, (d) restrictions and conditions in agreements or
arrangements entered into by Electric Energy, Inc. regarding the payment of
dividends or the making of other distributions with respect to shares of its
capital stock (without giving effect to any amendment or modification expanding
the scope of any such restrictions or conditions) and (e) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder.

6.14. Leverage Ratio. No Borrower will permit the ratio of (a) its Consolidated
Indebtedness to (b) its Consolidated Total Capitalization to be greater than
0.65 to 1.00 at any time; provided that (i) solely as such term is used in, and
solely for the purpose of, clause (a) of this Section 6.14, Consolidated
Indebtedness shall not include (A) subordinated Indebtedness which, by its
terms, is subordinated to the Obligations on terms not less favorable to the
Lenders than those set forth in Exhibit E (it being understood that any such
subordinated indebtedness will be expressly subordinated to all Obligations,
including Obligations in respect of Letters of

 

66



--------------------------------------------------------------------------------

Credit), or (B) Hybrid Securities, (ii) for purposes of this Section 6.14, the
Consolidated Total Capitalization of a Borrower shall exclude that portion of
the Consolidated Net Worth of such Borrower that is attributable to the
Consolidated Net Worth of any of its Project Finance Subsidiaries, unless at the
time Consolidated Total Capitalization is to be determined (x) the Consolidated
Net Worth of such Project Finance Subsidiary shall equal or exceed 25% of its
Consolidated Total Capitalization and (y) no event of default in respect of
Indebtedness of such Project Finance Subsidiary shall have occurred and be
continuing, and (iii) for purposes of this Section 6.14 and all constituent
definitions utilized in the determination of the Leverage Ratio hereunder, the
Consolidated Indebtedness of a Borrower shall exclude the Indebtedness of any of
its Project Finance Subsidiaries (solely as it relates to such Project Finance
Subsidiary and not any other Borrower or Subsidiary which is directly or
contingently liable therefor) whose contribution to Consolidated Net Worth is
excluded from Consolidated Total Capitalization pursuant to clause (ii) above.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events (i) in respect of a
particular Borrower or, to the extent provided below, any of its Subsidiaries
shall constitute a Default with respect to such Borrower and (ii) in respect of
the Borrowing Subsidiary or, to the extent provided below, any of its
Subsidiaries shall also constitute a Default with respect to the Company;
provided that, for the avoidance of doubt, a Default or Unmatured Default solely
with respect to the Company or any of its subsidiaries (other than the Borrowing
Subsidiary and its Subsidiaries) will not constitute a Default or Unmatured
Default with respect to the Borrowing Subsidiary if and to the extent no such
Default or Unmatured Default otherwise exists with respect to the Borrowing
Subsidiary or any of its Subsidiaries:

7.1. Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the Agent in
or in connection with this Agreement, any Credit Extension, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall, in each case, be false in any material respect on the date as of
which made or deemed made.

7.2. Such Borrower shall fail to pay (i) principal of any Loan when due, or
(ii) interest on any Loan or any Facility Fee or other Obligation under any of
the Loan Documents within five (5) Business Days after such interest, fee or
other Obligation becomes due.

7.3. The breach by such Borrower of any of the terms or provisions of
Section 6.1.7 (solely as such provision relates to a Default), 6.2, 6.3 (solely
with respect to the preservation of the legal existence of such Borrower), 6.9,
6.10, 6.11, 6.12, 6.13 or 6.14.

7.4. The breach by such Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
the earlier to occur of (i) written notice from the Agent or any Lender to such
Borrower or (ii) a Specified Officer receiving actual knowledge of any such
breach of any of the terms or provisions of this Agreement.

 

67



--------------------------------------------------------------------------------

7.5. Failure of such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) to pay when due
(after the expiration of any applicable grace or cure periods) any principal of
or interest on any of their Material Indebtedness, or the default by such
Borrower or any of its Subsidiaries (other than Project Finance Subsidiaries or
Non-Material Subsidiaries or an SPC) in the performance (beyond the applicable
grace period with respect thereto, if any) of any other term, provision or
condition contained in any of their respective Material Indebtedness Agreements
or any other event shall occur or condition exist, the effect of which default,
event or condition is to cause, or to permit the holder(s) of such Material
Indebtedness or the lender(s) under any such Material Indebtedness Agreement to
cause, such Material Indebtedness to become due, or to be required to be prepaid
or repurchased (other than by a regularly scheduled payment or a mandatory
prepayment of a corresponding receipt by such Borrower or such Subsidiary (such
as from the proceeds of sale, transfer, loss or other disposition of property or
the issuance of Indebtedness, equity or other securities)) prior to its stated
maturity or, solely with respect to the Company with respect to the Illinois
Credit Agreement, any commitment to lend to such Borrower thereunder to be
terminated prior to its stated expiration date; or, as a result of any of the
foregoing, any Material Indebtedness of such Borrower or any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC)
shall be declared to be due and payable or the remaining outstanding principal
amount thereof to be required to be prepaid or repurchased (other than by a
regularly scheduled payment or a mandatory prepayment of a corresponding receipt
by such Borrower or such Subsidiary (such as from the proceeds of sale,
transfer, loss or other disposition of property or the issuance of Indebtedness,
equity or other securities)) prior to the stated maturity thereof; provided that
no Default shall occur under this Section 7.5 as a result of (i) any notice of
voluntary prepayment delivered by such Borrower or any Subsidiary with respect
to any Indebtedness, (ii) any voluntary Disposition of assets by such Borrower
or any Subsidiary permitted hereunder as a result of which any Indebtedness
secured by such assets is required to be prepaid or (iii) any other transaction
which would otherwise be prohibited under any such Material Indebtedness
Agreement if and to the extent that concurrently with the consummation of such
transaction the Material Indebtedness thereunder is repaid in full with respect
to the Borrower or Subsidiary which would otherwise have been in default of such
Material Indebtedness Agreement (and, if such Material Indebtedness Agreement is
the Illinois Credit Agreement, the commitments available thereunder to such
Borrower or Subsidiary are terminated); and provided further that any “Default”
of the Company under the Illinois Credit Agreement that consists solely of, or
termination of any commitment to lend under the Illinois Credit Agreement that
results solely from, a default by the “Borrowing Subsidiary” or any of its
“Subsidiaries” thereunder and as defined therein shall not constitute a Default
under this Section 7.5.

7.6. Such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC) shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal

 

68



--------------------------------------------------------------------------------

bankruptcy laws as now or hereafter in effect or seeking to adjudicate it
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, (v) take any formal corporate or partnership action to effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail within the
statutorily mandated time period therefor (or any extension thereof) to contest
in good faith any appointment or proceeding described in Section 7.7, or
(vii) become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

7.7. Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC ), a receiver, trustee, examiner, liquidator or similar
official shall be appointed for such Borrower or any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC) or any
Substantial Portion of its Property or the Property of any of its Subsidiaries
(other than a Project Finance Subsidiary or a Non-Material Subsidiary or an
SPC), or a proceeding seeking an order for relief under the Federal bankruptcy
laws as now or hereafter in effect or seeking to adjudicate it bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors shall be
instituted against such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) and such
appointment shall continue undischarged or such proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days.

7.8. Such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC), shall fail within 45 days
to pay, bond, stay, vacate or otherwise discharge one or more judgments or
orders for the payment of money in excess of $75,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate (net of any amount
covered by insurance).

7.9. An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
monetary liability resulting in a Material Adverse Effect on such Borrower.

7.10. Nonpayment when due (after giving effect to any applicable grace period)
by such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC), of obligations or
settlement amounts under Rate Management Transactions in an aggregate amount of
$75,000,000 or more (after giving effect to all netting arrangements and
agreements), or the breach (beyond any grace period applicable thereto) by such
Borrower or any of its Subsidiaries (other than Project Finance Subsidiaries or
Non-Material Subsidiaries or an SPC) of any term, provision or condition
contained in any Rate Management Transaction the effect of which is to cause, or
to permit the counterparty(ies) thereof to cause, the termination of such Rate
Management Transaction resulting in liability of such Borrower or such
Subsidiaries for obligations and/or settlement amounts under such Rate
Management Transactions in an aggregate amount of $75,000,000 or more (after
giving effect to all netting arrangements and agreements); provided that no
Default shall occur under this Section 7.10 as a result of (i) any notice of
voluntary termination delivered by such Borrower or any Subsidiary with respect
to any such Rate Management Transaction, or (ii) any other transaction

 

69



--------------------------------------------------------------------------------

which would otherwise be prohibited under any such Rate Management Transaction
if and to the extent that concurrently with the consummation of such transaction
the settlement amounts thereunder are repaid in full with respect to the
Borrower or Subsidiary which would otherwise have been in default of such Rate
Management Transaction.

7.11. Any Change in Control with respect to such Borrower shall occur.

7.12. Such Borrower or any of its Subsidiaries, shall (i) be the subject of any
proceeding or investigation pertaining to the release by such Borrower (or, in
the case of the Company, any of its Subsidiaries) or any other Person of any
toxic or hazardous waste or substance into the environment, or (ii) violate any
Environmental Law; which, in the case of an event described in clause (i) or
clause (ii), has resulted in a Material Adverse Effect on such Borrower or in
monetary liability (in excess of any amount covered by insurance) that has not
within 45 days been bonded, vacated, stayed pending appeal or discharged and
could reasonably be expected to have a Material Adverse Effect on such Borrower.

7.13. Any material provision of any Loan Document shall fail to remain in full
force or effect with respect to such Borrower or any action shall be taken by or
on behalf of such Borrower or any affiliate thereof to discontinue or to assert
the invalidity or unenforceability of any material provision of any Loan
Document with respect to such Borrower.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder to such Borrower (and, if
such Borrower is the Borrowing Subsidiary, to the Company) shall automatically
terminate and the Obligations of such Borrower (and, if such Borrower is the
Borrowing Subsidiary, of the Company) shall immediately become due and payable
without any election or action on the part of the Agent, any Issuing Bank or any
Lender. If any other Default occurs with respect to a Borrower, the Required
Lenders (or the Agent at the direction of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder to such Borrower, or declare the Obligations
of such Borrower (and, in the case of a Default with respect to a Borrowing
Subsidiary, of the Company) to be due and payable, or both, whereupon the
Obligations of such Borrower (and, in the case of a Default with respect to the
Borrowing Subsidiary, of the Company) shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which such
Borrower hereby expressly waives.

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to such Borrower, rescind and annul such
acceleration and/or termination.

 

70



--------------------------------------------------------------------------------

8.2. Amendments. None of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by each Borrower, the Agent and the Required Lenders and, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Agent and the other party or parties thereto, in
each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by each Borrower and the Agent to correct any
administrative or other manifest error, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least seven Business
Days’ prior written notice thereof and the Agent shall not have received, within
seven Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (ii) no such agreement shall (A) increase the Commitment of any
Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (C) except as expressly otherwise provided herein, postpone
the scheduled maturity date of any Loan or LC Disbursement or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(D) change Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender and
(E) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided that no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Agent or any Issuing Bank without the prior written consent
of the Agent or such Issuing Bank, as the case may be.

Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the applicable Borrower, the Required
Lenders and the Agent if, by the terms of such agreement, (i) the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) upon the effectiveness of such
amendment, each Lender not consenting to such amendment shall receive payment in
full of the principal of and interest accrued on each Advance made by it and all
other amounts owing to it or accrued for its account under this Agreement.

8.3. Preservation of Rights. No omission of the Lenders, the Agent or the
Issuing Banks to exercise or delay in exercising any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or Unmatured Default or the inability of a Borrower
to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Agent with the consent of, the

 

71



--------------------------------------------------------------------------------

requisite number of Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the Issuing Banks and the Lenders until all of the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to
either Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Agent, each Issuing Bank and the Lenders, and between
the Agent, each Issuing Bank and the Lenders on one hand, and the Borrowers
individually on the other hand, and supersede all prior agreements and
understandings among and between such parties, as the case may be, relating to
the subject matter thereof (but do not supersede (a) any provisions of the fee
letters related to the credit facilities established hereby or (b) the
indemnification and reimbursement provisions of any commitment letter related to
the credit facilities established hereby to the extent applicable to the
Arrangers and the Initial Lenders (as such terms are defined therein) in their
capacities as such, that in each case do not by the terms of such documents
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect).

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders and the Issuing Banks hereunder are several and not joint and no
Lender or Issuing Bank shall be the partner or agent of any other (except to the
extent to which the Agent is authorized to act as such). The failure of the
Agent, any Lender or any Issuing Bank to perform any of its obligations
hereunder shall not relieve the Agent, any other Lender or any Issuing Bank of
any of its obligations hereunder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.1(c)), and, with respect to Sections 9.6,
9.10 and 10.11, the Arrangers, the Syndication Agents, the Documentation Agents
and the Related Parties of any of the Agent, any Arranger, any Syndication
Agent, any Documentation Agent, any Issuing Bank and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

72



--------------------------------------------------------------------------------

9.6. Expenses; Indemnification.

 

  (i) Subject to paragraph (iii) below, the Borrowers shall reimburse the Agent
and each Arranger (but not the Lenders) for any reasonable out-of-pocket costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees (which attorneys and paralegals may be employees of the Agent
or the Arrangers) and time charges of one outside legal counsel for the Agent
and the Arrangers, and reasonable out-of-pocket expenses of and reasonable fees
for other advisors and professionals engaged by the Agent or any Arranger) paid
or incurred by the Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification and
administration of the Loan Documents (such legal out-of-pocket expenses and fees
to be limited to the fees of Cravath, Swaine & Moore LLP insofar as the
arrangement, syndication, negotiation, documentation and closing of the credit
facility established hereby are concerned). Subject to paragraph (iii) below,
the Borrowing Subsidiary and the Company also agree to reimburse the Agent, each
Arranger and, during a Default, the Issuing Banks and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges and expenses of
attorneys and paralegals for the Agent, the Arrangers, the Issuing Banks and the
Lenders, which attorneys and paralegals may be employees of the Agent, the
Arrangers, the Issuing Banks or the Lenders) paid or incurred by the Agent, such
Arranger, any Issuing Bank or any Lender in connection with the collection of
the Obligations and enforcement of the Loan Documents.

 

  (ii)

Subject to paragraph (iii) below, the Borrowers hereby further agree to
indemnify the Agent, each Arranger, each Issuing Bank, each Lender and their
Related Parties against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses or liabilities related to or
resulting from litigation or preparation therefor, whether commenced by the
Borrowers or their Affiliates or by any third party and whether or not the
Agent, any Arranger, any Issuing Bank, any Lender or any Affiliate is a party
thereto, and all attorneys’ and paralegals’ fees, time charges and expenses of
attorneys and paralegals of the party seeking indemnification, which attorneys
and paralegals may or may not be employees of such party seeking
indemnification) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Loan hereunder, except to the extent that they have resulted, as
determined in a final non-appealable judgment by a court of competent
jurisdiction, (a) from the gross negligence or willful misconduct of the party
seeking indemnification, (b) from the material breach by the party seeking
indemnification of its agreements hereunder or under the other Loan Documents
(it being agreed, however, that no such breach shall be deemed to occur as a
result of any reasonable assertion in good faith by any indemnified party that
any condition to any of its obligations hereunder has not been satisfied) or
(c) from claims of one or more indemnified parties against another indemnified
party

 

73



--------------------------------------------------------------------------------

  (other than claims against the Agent (or any other designated agent), any
Issuing Bank or any Arranger in their capacities as such) and not involving any
act or omission of the Borrowers or their subsidiaries or any of their
respective Affiliates (or any such person’s officers, directors, employees,
advisors, agents or representatives).

 

  (iii) Each amount payable under paragraph (i) or (ii) of this Section shall be
an obligation of, and shall be discharged by (a) to the extent arising out of
acts, events and circumstances related to a particular Borrower, such Borrower,
and (b) otherwise, both Borrowers, with each of them being severally, but not
jointly, liable for its Contribution Percentage of such amount; provided that
the Company agrees that, if the Borrowing Subsidiary shall fail to pay any
amount owed by it under clause (b) of this paragraph (iii) after a demand shall
have been made by the Person to which such amount is owed, the Company shall
promptly pay such amount (the Company hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor of the obligations of the
Borrowing Subsidiary under this Section).

 

  (iv) To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Agent, any Arranger or any Issuing Bank under paragraph
(i) or (ii) of this Section, each Lender severally agrees to pay to the Agent,
the Arrangers or such Issuing Bank, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent, the
Arrangers or such Issuing Bank in its capacity as such.

 

  (v) The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement and, as to each Borrower, the Availability
Termination Date of such Borrower.

 

  (vi) No indemnified party referred to in paragraph (ii) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from the gross negligence or willful misconduct of such
disclosing party or other indemnified party, as determined by a final
non-appealable judgment of a court of competent jurisdiction.

9.7. [Reserved].

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted

 

74



--------------------------------------------------------------------------------

accounting principles are hereafter required or permitted and are adopted by any
Borrower or any of its Subsidiaries with the agreement of its independent
certified public accountants and such changes result in a change in the method
of calculation of any of the financial covenants, tests, restrictions or
standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the parties hereto agree, at the request of such
Borrower, the Agent or the Required Lenders, to enter into negotiations, in good
faith, in order to amend such provisions in a credit neutral manner so as to
reflect equitably such changes with the desired result that the criteria for
evaluating such Borrower’s and its Subsidiaries’ financial condition shall be
the same after such changes as if such changes had not been made; provided,
however, until such provisions are amended in a manner reasonably satisfactory
to the Company, the Agent and the Required Lenders, no Accounting Change shall
be given effect in such calculations. In the event such amendment is entered
into, all references in this Agreement to Agreement Accounting Principles shall
mean generally accepted accounting principles as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by such
Borrower pursuant to Section 6.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time (subject in the case of
interim financial statements, to the absence of footnotes and year-end
adjustments). Notwithstanding the foregoing, for purposes of all accounting or
financial calculations made under this Agreement and for purposes of defining
and calculating Indebtedness hereunder, leases that would have been classified
as operating leases in accordance with Agreement Accounting Principles as in
effect on the Closing Date, whether entered into before or after the Restatement
Effective Date, will be treated in a manner consistent with the treatment of
such leases under Agreement Accounting Principles as in effect on the Closing
Date, notwithstanding any modifications or interpretive changes in Agreement
Accounting Principles that may occur thereafter.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders, each Issuing Bank and the Agent on the other hand
shall be solely that of borrower and lender. No provision in any Loan Document,
the transactions contemplated thereby, any relationships established thereby,
any communications pursuant thereto or the nature of services provided by the
Lenders, each Issuing Bank and the Agent shall create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lenders, each
Issuing Bank and the Agent on the one hand and the Borrowers and their
subsidiaries, Affiliates or equityholders on the other hand. None of the Agent,
any Arranger, any Issuing Bank or any Lender undertakes any responsibility to
the Borrowers to review or inform the Borrowers of any matter in connection with
any phase of the Borrowers’ businesses or operations. The Borrowers agree that
none of the Agent, any Arranger, any Issuing Bank or any Lender shall have
liability to the Borrowers (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrowers in connection with, arising out of or in any
way related to the transactions contemplated and the relationship established by
the Loan Documents or any act, omission or event occurring in connection
therewith unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from (a) the

 

75



--------------------------------------------------------------------------------

gross negligence or willful misconduct of the party from which recovery is
sought or (b) the material breach by the party from which recovery is sought of
its agreements hereunder or under the other Loan Documents (it being agreed,
however, that no such breach shall be deemed to occur as a result of any
reasonable assertion in good faith by the Agent, any Arranger, any Issuing Bank
or any Lender that any condition to any of its obligations hereunder has not
been satisfied). None of the Borrowers, the Agent, any Arranger, any Issuing
Bank or any Lender shall have any liability for, and each of the Agent, each
Arranger, each Issuing Bank, each Lender and each Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages in connection with, arising out of or in any way related to the
Loan Documents or the transactions contemplated thereby; provided, that each
Borrower shall be obligated as, and subject to the limitations, provided in
Section 9.6 to indemnify the Agent, each Arranger, each Issuing Bank, each
Lender and their Related Parties against any special, indirect, consequential or
punitive damages that may be awarded against them.

9.11. Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from either Borrower pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrowers, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to, and agents,
officers and employees of, such Lender or Issuing Bank, in each case which have
been informed as to the confidential nature of such information, for use solely
in connection with the transactions contemplated hereby, (iii) to regulatory
officials having jurisdiction over it or its Affiliates, (iv) to any Person as
required by law, regulation, or legal process (provided that, to the extent
legally permitted, such Lender or Issuing Bank shall provide each Borrower with
notice of such required disclosure to permit the Borrowers to contest the
necessity thereof), (v) to any Person in connection with any legal proceeding
arising under or in connection with this Agreement, the Loan Documents or the
transactions contemplated hereby to which such Lender or Issuing Bank is a party
(provided that, to the extent legally permitted, such Lender or Issuing Bank
shall provide the Borrowers with notice of such required disclosure to permit
the Borrowers to contest the necessity thereof), (vi) to any assignee of or
participant in, or prospective assignee of or participant in, any of its rights
or obligations under this Agreement, if and to the extent such Person has been
informed as to the confidential nature of such information and has agreed to
treat such information in accordance with the terms of this Section 9.11,
(vii) to such Lender’s or Issuing Bank’s direct or indirect contractual
counterparties in swap agreements or credit insurance providers with respect to
the credit facilities established hereunder, or to legal counsel, accountants
and other professional advisors to any of the foregoing, in each case which have
been informed as to the confidential nature of such information and have agreed
to treat such information in accordance with the terms of this Section 9.11,
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to this Agreement or the Advances hereunder,
(ix) with the consent of such Borrower, (x) to any other party to this
Agreement, (xi) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder and (xii) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the credit facilities established hereunder.

 

76



--------------------------------------------------------------------------------

9.12. Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Loans constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of such Lender in and under the Loan Documents shall not constitute
such “plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. Each Borrower, Lender and Issuing Bank hereby acknowledges and
agrees that each Lender, each Issuing Bank and their Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrowers and their Affiliates.

9.15. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements. The Borrowers shall, promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations including the USA Patriot Act.

9.16. Non-Public Information. Each Lender acknowledges that all information,
including requests for waivers and amendments, furnished by the Borrowers or the
Agent pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Agent that (i) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term

 

77



--------------------------------------------------------------------------------

“Agent,” it is expressly understood and agreed that the Agent shall not have any
fiduciary responsibilities to any Lender or any Issuing Bank by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders and the Issuing Banks with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ and the Issuing Banks’ contractual
representative, the Agent (i) does not hereby assume any fiduciary duties to any
of the Lenders or the Issuing Banks, (ii) is a “representative” of the Lenders
and the Issuing Banks within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders and
the Issuing Banks hereby agrees to assert no claim against the Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent. Without limiting any other power granted under any
Loan Document, each Lender authorizes and directs the Agent to vote all the
interests of the Lenders as a single bloc based upon the direction of the
Required Lenders as contemplated by any Loan Document.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
(i) the gross negligence or willful misconduct of the party from which recovery
is sought or (ii) the material breach by such party of its agreements hereunder
or under the other Loan Documents (it being agreed, however, that no such breach
shall be deemed to occur as a result of any reasonable assertion in good faith
by the Agent, any Arranger, any Issuing Bank or any Lender that any condition to
any of its obligations hereunder has not been satisfied).

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender and each Issuing Bank;
(c) the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered solely to the Agent; (d) the existence or
possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrowers or any
guarantor of any of the Obligations or of any of the

 

78



--------------------------------------------------------------------------------

Borrowers’ or any such guarantor’s respective Subsidiaries. The Agent shall have
no duty to disclose to the Lenders or the Issuing Banks information that is not
required to be furnished by the Borrowers to the Agent at such time, but is
voluntarily furnished by the Borrowers to the Agent (either in its capacity as
Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders and
each Issuing Bank. The Lenders and each Issuing Bank hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such). The Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction in writing by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or the
Issuing Banks, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and the Issuing Banks and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it in good faith to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent, severally and not jointly, ratably in proportion to the
their Pro Rata Shares of the Aggregate Commitment (or, if the Aggregate
Commitment has been terminated, of the Aggregate Outstanding Credit Exposure)
(determined as of the date of any such request by the Agent) (i) for any amounts
not reimbursed by the Borrowers for which the Agent is entitled to reimbursement
by the Borrowers under the Loan Documents in its capacity as Agent, (ii) to the
extent not paid by the Borrowers, for any other expenses incurred by the Agent
on behalf of the Lenders or the Issuing Banks, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Agent in connection with
any dispute between the Agent and any Lender or between two or more of the
Lenders or Issuing Banks) and (iii) to the extent not paid by the Borrowers, for
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever which
may be imposed on, incurred by or

 

79



--------------------------------------------------------------------------------

asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including for any such amounts incurred by or
asserted against the Agent in connection with any dispute between the Agent and
any Lender or between two or more of the Lenders or Issuing Banks), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent, (ii) any indemnification required pursuant
to Section 3.5(d) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof and
(iii) the Agent shall reimburse the Lenders for any amounts the Lenders have
paid to the extent such amounts are subsequently recovered from the Borrowers.
The obligations of the Lenders under this Section 10.8 shall survive payment of
the Obligations, termination and expiration of the Letters of Credit and
termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Borrowers, the
Lenders and the Issuing Banks.

10.10. Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” or “Issuing Bank” shall, at any
time when the Agent is a Lender or an Issuing Bank, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with each Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

10.11. Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any other Issuing Bank and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrowers, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, forty-five

 

80



--------------------------------------------------------------------------------

days after the retiring Agent gives notice of its intention to resign. Upon any
such resignation, the Required Lenders, with the consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed; provided that such
consent shall not be required in the event and continuation of a Default), shall
have the right to appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders or consented to by the Borrowers within thirty days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. Notwithstanding the previous sentence, the Agent may at any time without
the consent of the Borrowers or any Lender or any Issuing Bank, appoint any of
its Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned and no successor Agent has been appointed, the Required
Lenders may perform all the duties of the Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lenders
and for all other purposes shall deal directly with the Lenders. If the Agent
has resigned and, at such time, holds cash collateral under this Agreement, the
Agent shall continue to hold such cash collateral for the benefit of the Lenders
and the applicable Issuing Bank until a successor Agent has been appointed. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Unless otherwise agreed by the Company, any
such successor Agent shall be a Lender or, if no Lender will accept such
appointment, a commercial bank having capital and retained earnings of at least
$1,000,000,000 (or such lower amount as shall be acceptable to the Company).
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of the Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

10.13. Agent and Arrangers Fees. Each Borrower severally and not jointly agrees
to pay to the Agent and each Arranger, for their respective accounts, the agent
and arrangers fees separately agreed to by such Borrowers, the Agent and such
Arranger pursuant to and in accordance with those certain fee letters dated as
of November 7, 2014 and as otherwise mutually agreed to in writing from time to
time.

10.14. Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates (it being agreed that the Agent will remain responsible
for the performance of all such duties). Any such Affiliate (and such
Affiliate’s directors, officers, agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Articles IX and X.

 

81



--------------------------------------------------------------------------------

10.15. Joint Arrangers, Joint Bookrunners, Syndication Agents and Documentation
Agents. The Persons identified in this Agreement as “Joint Arrangers”, “Joint
Bookrunners”, “Syndication Agents” and “Documentation Agents”, in such
capacities, shall have no right, power, obligation, liability, responsibility or
duty under this Agreement. Without limiting the foregoing, such Persons, in such
capacities, shall not have or be deemed to have a fiduciary relationship with
any other Person. Each Lender hereby makes the same acknowledgements with
respect to such Persons as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent or any payment
Default pursuant to Section 7.2 occurs with respect to a Borrower, or any other
Default with respect to a Borrower shall occur and be continuing and the
Required Lenders shall have terminated any Commitments as to such Borrower or
accelerated the maturity of any Loans to such Borrower, then any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender or any Issuing Bank
to or for the credit or account of such Borrower may be offset and applied
toward the payment of the Obligations owing by such Borrower to such Lender or
such Issuing Bank, whether or not the Obligations, or any part thereof, shall
then be due. Promptly upon the exercise of its right of setoff hereunder, each
Lender and Issuing Bank shall deliver written notice thereof to the Agent and
the Agent shall make such notice available to the other Lenders and Issuing
Banks.

11.2. Ratable Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amounts of principal of and accrued
interest on their Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to either Borrower, any other Subsidiary or any Affiliate of any of
the foregoing (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

82



--------------------------------------------------------------------------------

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent, each Lender and each Issuing Bank (and any attempted assignment or
transfer by either Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

(b) Assignments.

 

  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Lenders, Affiliates of Lenders, Approved Funds or
other Persons, other than, in each case, a natural person, a Borrower or a
subsidiary or Affiliate of a Borrower (any such permitted assignee being called
an “Eligible Assignee”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) each Borrower; provided that no consent of the Borrowers shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if a Default has occurred and is continuing, for any other assignment;
provided further, that each Borrower will be deemed to have consented to an
assignment if it does not respond to a written request for a consent thereto
within 10 Business Days after actual receipt of such request;

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender; and

(C) each Issuing Bank.

 

  (ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is

 

83



--------------------------------------------------------------------------------

delivered to the Agent) shall not be less than $5,000,000 unless each Borrower
and the Agent otherwise consent; provided that no such consent of the Borrowers
shall be required if a Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

  (iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Article
III and Section 9.6). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such Lender’s rights or obligations as provided in
Section 12.1(c).

 

  (iv) The Agent, acting solely for this purpose as a non-fiduciary agent, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by either Borrower and, as to entries pertaining to it, any Issuing
Bank or Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

84



--------------------------------------------------------------------------------

  (v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Agent that such
assignee is an Eligible Assignee.

(c) Participations.

 

  (i) Any Lender may, without the consent of either Borrower, the Agent or any
Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.2 that affects such Participant or
requires the approval of all of the Lenders. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Article III to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.1 as though it were a Lender; provided such Participant
agrees to be subject to Section 11.2 as though it were a Lender.

 

  (ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless each Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5 as though it
were a Lender.

 

85



--------------------------------------------------------------------------------

  (iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under any Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of any
Loan Document notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent shall have no responsibility for maintaining a Participant
Register.

(d) Pledges. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

ARTICLE XIII

NOTICES

13.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i) if to either Borrower, to it in care of Ameren Corporation, 1901 Chouteau
Avenue, St. Louis, MO 63103, Attention of Ryan Martin, Assistant Vice President
and Treasurer (Telecopy No. (314) 554-6328);

 

  (ii) if to the Agent, to JPMorgan Chase Bank N.A., Delaware Loan Operation,
500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713, Attention of Siyana
Custis (Telephone No. (302) 634-1845, Telecopy No. (302) 634-1417, Electronic
mail: siyana.c.custis@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, NY 10179, Attention of Bridget
Killackey (Telecopy No. (212) 270-3308); and

 

  (iii) if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

86



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or either Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt; provided if any notice or other communication is received after a
recipient’s normal business hours, such notice or other communication shall be
deemed received upon the opening of the recipient’s next Business Day.

13.2. Change of Address. Either Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK.

15.2. CONSENT TO JURISDICTION. EACH BORROWER, EACH LENDER, EACH ISSUING BANK AND
THE AGENT HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY AND COUNTY OF NEW
YORK, IN

 

87



--------------------------------------------------------------------------------

ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH SUCH PERSON HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR
ANY LENDER OR ISSUING BANK TO BRING PROCEEDINGS AGAINST EITHER BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY EITHER BORROWER
AGAINST THE AGENT, ANY LENDER OR ANY ISSUING BANK OR ANY AFFILIATE OF THE AGENT,
ANY LENDER OR ANY ISSUING BANK INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN THE CITY AND COUNTY OF NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

AMEREN CORPORATION,   by      

/s/ Ryan J. Martin

    Name:   Ryan J. Martin     Title:   Assistant Vice President and
Treasurer

 

UNION ELECTRIC COMPANY,   by      

/s/ Ryan J. Martin

    Name:   Ryan J. Martin     Title:   Assistant Vice President and
Treasurer

 

JPMORGAN CHASE BANK, N.A., as Agent, an Issuing Bank and a Lender,   by      

/s/ Bridget Killackey

    Name:   Bridget Killackey     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:   BARCLAYS BANK PLC, as Lender and Issuing Bank     by        

/s/ Ann E. Sutton

      Name:   Ann E. Sutton       Title:   Director

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.     by        

/s/ Chi-Cheng Chen

      Name:   Chi-Cheng Chen       Title:   Director

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   Bank of America, N.A., as Lender and Issuing Bank,     by        

/s/ William Merritt

      Name:   William Merritt       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   The Royal Bank of Scotland plc, as Lender and Issuing Bank     by    
   

/s/ Emily Freedman

      Name:   Emily Freedman       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   Fifth Third Bank     by        

/s/ Mark P. Stapleton

      Name:   Mark P. Stapleton       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   GOLDMAN SACHS BANK USA     by        

/s/ Rebecca Kratz

      Name:   Rebecca Kratz       Title:   Authorized Signatory

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   MORGAN STANLEY BANK, N.A.     by        

/s/ Michael King

      Name:   Michael King       Title:   Authorized Signatory

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   ROYAL BANK OF CANADA     by        

/s/ Rahul D. Shah

      Name:   Rahul D. Shah       Title:   Authorized Signatory

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   Sumitomo Mitsui Banking Corporation     By        

/s/ James D. Weinstein

      Name:   James D. Weinstein       Title:   Managing Director

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   SunTrust Bank     by        

/s/ Andrew Johnson

      Name:   Andrew Johnson       Title:   Director

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   TD Bank, N.A.     by        

/s/ Vijay Prasad

      Name:   Vijay Prasad       Title:   Senior Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   The Bank of New York Mellon     By        

/s/ Richard K. Fronapfel, Jr.

      Name:   Richard K. Fronapfel, Jr.       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   U.S. Bank National Association,     by        

/s/ John M. Eyerman

      Name:   John M. Eyerman       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   Wells Fargo Bank, N.A.     by        

/s/ Lawrence P. Sullivan

      Name:   Lawrence P. Sullivan       Title:   Managing Director

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   BNP PARIBAS     by        

/s/ Francis DeLaney

      Name:   Francis DeLaney       Title:   Managing Director     by          

/s/ Theodore Sheen

      Name:   Theodore Sheen       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   Bank of the West     by        

/s/ Brad Conley

      Name:   Brad Conley       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   KEYBANK NATIONAL ASSOCIATION     by        

/s/ Lisa A. Ryder

      Name:   Lisa A. Ryder       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   PNC Bank, National Association     by        

/s/ Dale A. Stein

      Name:   Dale A. Stein       Title:   Senior Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   COBANK, ACB     by        

/s/ Josh Batchelder

      Name:   Josh Batchelder       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   National Cooperative Services Corporation     by        

/s/ John Dippo

      Name:   John Dippo       Title:   Assistant Secretary – Treasurer

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   Regions Bank     by        

/s/ John Holland

      Name:   John Holland       Title:   Senior Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   The Northern Trust Company     by        

/s/ James Shanel

      Name:   James Shanel       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

LENDER:   COMMERCE BANK     by        

/s/ Chris Steuterman

      Name:   Chris Steuterman       Title:   Vice President

 

[Signature Page to Union Electric Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Applicable Margin or Fee

   Level
I
Status     Level
II
Status     Level
III
Status     Level
IV
Status     Level
V
Status     Level
VI
Status  

LIBOR Spread/LC Participation Fee

     0.900 %      1.000 %      1.075 %      1.275 %      1.475 %      1.650 % 

ABR Spread

     0.000 %      0.000 %      0.075 %      0.275 %      0.475 %      0.650 % 

Facility Fee

     0.100 %      0.125 %      0.175 %      0.225 %      0.275 %      0.350 % 

Level Status shall be determined based upon the applicable Ratings for the
applicable Borrower provided by Moody’s and S&P. If the applicable Borrower is
split-rated, then (a) if the Ratings differential is one level, each rating
agency will be deemed to have a Rating corresponding to the higher level and
(b) if the Ratings differential is two levels or more, then each rating agency
will be deemed to have a Rating corresponding to the level one level above the
level of the lower Rating.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the applicable Borrower’s Status as determined from its then-current
Moody’s Rating and S&P Rating. The Applicable Fee Rate shall be determined with
respect to Facility Fees and LC Participation Fees of each Borrower in
accordance with the foregoing table based on such Borrower’s Status. The Rating
in effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date; provided, that no upgrade in Ratings shall take
effect prior to the receipt by the Agent of notice thereof from either Borrower.

“Level I Status” exists at any date if, on such date, the applicable entity’s
Moody’s Rating is A2 or better and the applicable entity’s S&P Rating is A or
better.

“Level II Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status and (ii) the applicable entity’s Moody’s
Rating is A3 or better and the applicable entity’s S&P Rating is A- or better.

“Level III Status” exists at any date if, on such date, (i) the applicable
entity has not qualified for Level I Status or Level II Status and (ii) the
applicable entity’s Moody’s Rating is Baa1 or better and the applicable entity’s
S&P Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the applicable entity’s Moody’s Rating is Baa2 or better and the applicable
entity’s S&P Rating is BBB or better.



--------------------------------------------------------------------------------

“Level V Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status, Level III Status or Level
IV Status and (ii) the applicable entity’s Moody’s Rating is Baa3 or better and
the applicable entity’s S&P Rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the applicable entity has
not qualified for Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status. Level VI Status also exists on any date if, on such
date, the applicable entity does not have at least two Ratings in effect.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, or Level VI Status.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Moody’s Rating” means at any time, with respect to either Borrower, the public
rating issued by Moody’s as then in effect with respect to such Borrower’s
senior unsecured long-term debt securities without third-party credit
enhancement or, if no such rating is then in effect, such Borrower’s issuer
rating then in effect issued by Moody’s.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

“S&P Rating” means, at any time with respect to either Borrower, the public
rating issued by S&P as then in effect with respect to such Borrower’s senior
unsecured long-term debt securities without third-party credit enhancement or,
if no such rating is then in effect, such Borrower’s corporate credit rating
then in effect issued by S&P.

“Rating” means a Moody’s Rating or an S&P Rating.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 54,761,904.75   

Barclays Bank PLC

   $ 54,761,904.76   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 54,761,904.76   

Bank of America, N.A.

   $ 54,761,904.76   

The Royal Bank of Scotland plc

   $ 54,761,904.76   

Fifth Third Bank

   $ 47,619,047.62   

Goldman Sachs Bank USA

   $ 47,619,047.62   

Morgan Stanley Bank, N.A.

   $ 47,619,047.62   

Royal Bank of Canada

   $ 47,619,047.62   

Sumitomo Mitsui Banking Corporation

   $ 47,619,047.62   

SunTrust Bank

   $ 47,619,047.62   

TD Bank, N.A.

   $ 47,619,047.62   

The Bank of New York Mellon

   $ 47,619,047.62   

US Bank, N.A.

   $ 47,619,047.62   

Wells Fargo Bank, N.A.

   $ 47,619,047.62   

KeyBank National Association

   $ 42,857,142.86   

PNC Bank, National Association

   $ 42,857,142.86   

BNP Paribas

   $ 37,142,857.14   

CoBank, ACB

   $ 30,952,380.95   

National Cooperative Services Corporation

   $ 23,809,523.81   

Regions Bank

   $ 23,809,523.81   

The Northern Trust Company

   $ 23,809,523.81   

Commerce Bank, N.A.

   $ 14,285,714.29   

Bank of the West

   $ 10,476,190.48      

 

 

 

Total:

   $ 1,000,000,000.00      

 

 

 

 

[Missouri Facility]



--------------------------------------------------------------------------------

EXISTING LETTERS OF CREDIT SCHEDULE

 

Account Party

   Issuing Bank    Amount    GTY Issue Number                                 
  

None.

 

[Missouri Facility]



--------------------------------------------------------------------------------

LC COMMITMENT SCHEDULE

 

Issuing Bank

   LC Commitment  

Barclays Bank PLC

   $ 40,000,000   

Bank of America, N.A.

   $ 40,000,000   

The Royal Bank of Scotland plc

   $ 20,000,000   

 

[Missouri Facility]



--------------------------------------------------------------------------------

SCHEDULE 1

[Reserved]

 

Schedule 1 Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

LIENS

(see Section 6.12.5)

None.

 

Schedule 2 Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

RESTRICTIVE AGREEMENTS

(see Section 6.13)

Union Electric Company

Union Electric Company Restated Articles of Incorporation: Dividend Restriction.
Before any dividends on the Common Stock of Union Electric Company shall be paid
or declared or set apart for payment, the holders of Union Electric Company’s
outstanding Preferred Stock at such time shall have received, out of any funds
legally available for the declaration of dividends, payment in cash of all
accumulated dividends.

 

Schedule 3 Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

CONTINGENT OBLIGATIONS

(See Section 5.4)

None.

 

Schedule 4 Page 1



--------------------------------------------------------------------------------

SCHEDULE 5

DISCLOSED MATTERS

(See Section 1.1)

None.

 

Schedule 5 Page 1



--------------------------------------------------------------------------------

EXHIBIT A

December 10, 2014

To the Lenders and

JPMorgan Chase Bank, N.A., as Agent

383 Madison Avenue

New York, NY 10179

Dear Ladies and Gentlemen:

I, Gregory L. Nelson, am the Senior Vice President, General Counsel and
Secretary of Ameren Corporation, a Missouri corporation (the “Company”), and its
subsidiary Union Electric Company, d/b/a Ameren Missouri, a Missouri corporation
(“UE” and together with the Company, the “Borrowers” and each a “Borrower”). I,
or lawyers under my direction, have acted as counsel for each of the Borrowers
in connection with the Amended and Restated Credit Agreement dated as of
December 10, 2014 (the “Credit Agreement”), among the Borrowers, the lenders
from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Agent. Capitalized terms used and not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Borrowers) as reflected adjacent to such individual’s
signature on the Credit Agreement and the Notes (each a “Loan Document” and
collectively, the “Loan Documents”), the genuineness of all signatures (other
than those of representatives of the Borrowers appearing on the Loan Documents),
the authenticity of all documents furnished to me as originals, the conformity
to originals of all documents furnished to me as certified or photostatic copies
and the authenticity of the originals of such documents. In addition, I have
assumed without independent investigation that (i) the Loan Documents have been
duly authorized, executed and delivered by the Lenders and the Agent, and
constitute their valid, lawful and binding obligation and agreement, and
(ii) there is no separate agreement, undertaking, or course of dealing
modifying, varying or waiving any of the terms of the Loan Documents. As to
matters of fact not independently established by me relevant to the opinions set
forth herein, I have relied without independent investigation on the
representations contained in the Loan Documents and in certificates of public
officials and responsible representatives of each Borrower furnished to me;
provided, however, that I advise that in the course of my representation of the
Borrowers, I have obtained no information that leads me to believe that any such
representation or certificate is untrue or misleading in any material respect.



--------------------------------------------------------------------------------

Upon the basis of and subject to the foregoing, I am of the opinion that:

1. Each of the Borrowers is a corporation, duly and properly incorporated,
validly existing and in good standing under the laws of the State of Missouri
and has all requisite authority to conduct its business as presently conducted
in each jurisdiction in which its business is conducted, other than the failure
of any such Borrower to be qualified to transact business in any such
jurisdiction to the extent such failure could not reasonably be expected to
result in a Material Adverse Effect.

2. Each of the Borrowers has the power and authority and legal right to execute
and deliver, and to perform its obligations under, the Loan Documents to which
such Borrower is a party. The execution and delivery by each of the Borrowers of
the Loan Documents to which such Borrower is a party, and the performance by
each of the Borrowers of its obligations under the Loan Documents to which such
Borrower is a party, have been duly authorized by proper proceedings, and the
Loan Documents to which such Borrower is a party constitute legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

3. Neither the execution and delivery by the Borrowers of the Loan Documents to
which such Borrowers are parties, nor the consummation of the transactions
contemplated therein, nor the performance by the Borrowers of the obligations
thereunder, (x) violate (i) any law, rule, or regulation of the State of
Missouri or the United States of America, or any order, writ, judgment,
injunction, decree or award binding on such Borrower or (ii) such Borrower’s
articles or certificate of incorporation or by-laws, or (iii) the provisions of
any indenture, any material instrument or any material agreement to which such
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or (y) conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of such Borrower pursuant to the terms of, any such indenture,
instrument or agreement. Except as set forth in opinion paragraph 6 below, no
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by such Borrower, is required to be
obtained by such Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings and issuances of Letters of Credit for the
account of such Borrower under the Loan Documents, the payment and performance
by such Borrower of its Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents with respect to such Borrower.

4. Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting the Borrowers or any of their Subsidiaries, which, if determined
adversely to such Borrower or any of its Subsidiaries, could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower or
which seeks to prevent, enjoin or delay the making of any Loans or would
adversely effect the legality, validity or enforceability of the Loan Documents
as to such Borrower or the ability of such Borrower to perform the transactions
contemplated therein.



--------------------------------------------------------------------------------

5. No Borrower is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6. The Company is a “holding company” and UE is a “public utility,” as such
terms are defined in the Public Utility Holding Company Act of 2005. The FERC,
in accordance with Section 204 of the Federal Power Act, has issued a FERC Order
dated March 17, 2014, with respect to UE, which is in full force and effect,
authorizing the incurrence of short-term indebtedness by UE in an aggregate
principal amount outstanding not to exceed $1 billion. The authorization under
the March 17, 2014 FERC Order expires March 16, 2016. Unless such authorization
is no longer required by applicable laws and regulations, additional
authorization from the FERC (or any governmental agency that succeeds to the
authority of the FERC) or the Missouri Public Service Commission will be
necessary for UE to obtain any Advances under the Credit Agreement or to incur
or issue short-term indebtedness, including Advances extended under the Credit
Agreement, after March 16, 2016. No regulatory authorizations, approvals,
consents, registrations, declarations or filings are required in connection with
the borrowings by, and issuances of Letters of Credit for the account of, the
Borrowers under the Credit Agreement or the performance by each Borrower of its
Obligations under the Credit Agreement and under the other Loan Documents,
except as set forth above or where the failure to have obtained, made or
maintained any such authorizations, approvals, consents, registrations,
declarations or filings could not reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

7. In a properly presented case, a Missouri court or a federal court applying
Missouri choice of law rules should give effect to the choice of law provisions
of the Loan Documents and should hold that the Loan Documents are to be governed
by the laws of the State of New York rather than the laws of the State of
Missouri. In rendering the foregoing opinion, I note that by their terms the
Loan Documents expressly select New York law as the law governing their
interpretation. The choice of law provisions of the Loan Documents are not
voidable under the laws of the State of Missouri. Notwithstanding the foregoing,
even if a Missouri court or a federal court holds that the Loan Documents are to
be governed by the laws of the State of Missouri, the Loan Documents would
constitute legal, valid and binding obligations of each of the Borrowers,
enforceable under Missouri law (including usury provisions) against such
Borrower in accordance with their terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America typically relevant to a transaction of this type. I note that
the Loan Documents are governed by the laws of the State



--------------------------------------------------------------------------------

of New York and, for purposes of the opinion expressed in opinion paragraph 2
above and with your permission, I have assumed that the laws of the State of New
York do not differ from the laws of the State of Missouri in any manner that
would render such opinion incorrect. This opinion is rendered solely to you in
connection with the above matter. This opinion may not be relied upon by you for
any other purpose or relied upon by any other Person (other than your successors
and assigns as Lenders) without my prior written consent. Notwithstanding
anything in this opinion letter to the contrary, you may disclose this opinion
(i) to prospective successors and assigns of the addressees hereof, (ii) to
regulatory authorities having jurisdiction over any of the addressees hereof or
their successors and assigns, and (iii) pursuant to valid legal process, in each
case without my prior consent.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours, Gregory L. Nelson Senior Vice President, General Counsel
and Secretary Ameren Corporation



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] COMPLIANCE CERTIFICATE

 

To: The Agent and the Lenders under the Credit Agreement referred to below

This Compliance Certificate is furnished pursuant to the Amended and Restated
Credit Agreement dated as of December 11, 2014 (as amended, restated, amended
and restated, supplemented, extended and/or otherwise modified from time to
time, the “Credit Agreement”), among Ameren Corporation (the “Company”), Union
Electric Company (the “Borrowing Subsidiary” and, together with the Company, the
“Borrowers”), the lenders party thereto and JPMorgan Chase Bank, N.A., as Agent.
Capitalized terms used but not otherwise defined herein shall have the meaning
specified in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Title] of each of the Borrowers;1

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of each Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing each Borrower’s compliance with certain covenants of the Credit
Agreement as of the end of the most recent fiscal quarter for which such
financial data and computations have been prepared.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

1  Must be the chief financial officer, controller, treasurer or assistant
treasurer.



--------------------------------------------------------------------------------

The foregoing certifications, together with the financial data and computations
set forth in Schedule I hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this     day of
            ,         .

 

 



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

Compliance as of             ,          with

Provisions of Section 6.14 of

the Credit Agreement

LEVERAGE RATIO

Company:

 

Line 1:   Consolidated Indebtedness of the Company (calculated in accordance
with Section 6.14):    $             Line 2:   Consolidated Total Capitalization
of the Company (calculated in accordance with Section 6.14):    $            
Company’s Leverage Ratio (Ratio of Line 1 to Line 2):             to 1.00

Borrowing Subsidiary:

 

Line 1:   Consolidated Indebtedness of the Borrowing Subsidiary (calculated in
accordance with Section 6.14):    $             Line 2:   Consolidated Total
Capitalization of the Borrowing Subsidiary (calculated in accordancewith
Section 6.14):    $             Borrowing Subsidiary’s Leverage Ratio (Ratio of
Line 1 to Line 2):             to 1.00



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented, extended and/or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the facility identified below (including, without
limitation, any letters of credit, guaranties and swingline loans included in
such facility and (ii) to the extent permitted to be assigned under applicable
law, all claims (including, without limitation, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above), suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



--------------------------------------------------------------------------------

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an [Affiliate]/[Approved Fund]2 of
[identify Lender] 3.    Borrowers:    Ameren Corporation and Union Electric
Company 4.    Agent:    JPMorgan Chase Bank, N.A., as Agent under the Credit
Agreement

5.    Credit Agreement:    The Amended and Restated Credit Agreement dated as of
December 11, 2014, among the Borrowers, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Agent 6.    Assigned Interest:3   

 

Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans4    

Type of
Assignment

$                    $                           %    $                    $
                          %    $                    $                          
%   

Effective Date:             , 20     [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
MNPI) will be made available and who may receive such information in accordance
with the Assignee’s compliance procedures and applicable law, including Federal,
state and foreign securities laws.

 

2  Select as applicable.

3  Must comply with the minimum assignment amounts set forth in
Section 12.1(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

4  Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, By:  

 

  Title: [NAME OF ASSIGNEE], as Assignee, By:  

 

  Title:

 

Consented to and accepted:

JPMORGAN CHASE BANK, N.A., as [Agent]5

and an Issuing Bank,

By:   Title:   Consented to: [Name of Issuing Bank], as an Issuing Bank, By:  
Title:   [Consented to: AMEREN CORPORATION, By:   Title:   Consented to]:6 UNION
ELECTRIC COMPANY, By:   Title:  

 

5  To be added only if the consent of the Agent is required by
Section 12.1(b)(i)(B) of the Credit Agreement.

6  To be added only if the consent of each Borrower is required by
Section 12.1(b)(i)(A) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENTS AND ASSUMPTIONS

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, collectibility or value of the Loan Documents,
(iii) the financial condition of the Borrowers, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document,
(iv) the performance or observance by the Borrowers, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document, (v) inspecting any of the property, books or records of the
Borrowers or (vi) any mistake, error of judgment or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) agrees that
its payment instructions and notice instructions are as set forth in Schedule 1
to this Assignment and Assumption, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received and/or had the opportunity to receive a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1.1 and Section 6.1.2 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 5.4 thereof), as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, (vii) attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (viii) it does not



--------------------------------------------------------------------------------

bear a relationship to any Borrower described in Section 108(e)(4) of the Code
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to or otherwise conferred upon the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Agent, as of the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent of the Assigned Interest and as provided in
this Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent provided in this Assignment and Assumption and the Credit Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents to the extent of the Assigned Interest.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] PROMISSORY NOTE

[Date]

                    , a                      corporation (the “Borrower”),
promises to pay to                                          (the “Lender”) on
the Availability Termination Date                      DOLLARS ($        ) or,
if less, the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Credit Agreement referred to
below, in immediately available funds at the main office of JPMorgan Chase Bank,
N.A., in New York, New York, as Agent, together with accrued but unpaid interest
thereon. The Borrower shall pay interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 11,
2014 (as amended, restated, amended and restated, supplemented, extended and/or
otherwise modified from time to time, the “Credit Agreement”), among Ameren
Corporation, Union Electric Company, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., as Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used but not
otherwise defined herein shall have the meaning specified in the Credit
Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

  By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                                         ,

DATED                     ,

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance                                    

 

2



--------------------------------------------------------------------------------

EXHIBIT E

SUBORDINATION TERMS

All subordinated indebtedness (hereinafter referred to as “Subordinated Debt”)
of any Borrower incurred after the date of this Agreement that is not being
included in the calculation of Consolidated Indebtedness pursuant to subclause
(i)(A) of the proviso in Section 6.14 shall be in the form of indebtedness of
such Borrower to the Company or any of its Subsidiaries that is subordinate and
junior to any and all indebtedness (hereinafter referred to as “Senior Debt”) of
such Borrower, whether existing on the date of this Agreement or thereafter
incurred, in respect of (i) all Obligations of such Borrower under this
Agreement, including Obligations in respect of Letters of Credit, (ii) other
borrowings of such Borrower from any one or more banks, insurance companies,
pension or profit sharing trusts or other financial institutions whether secured
or unsecured and (iii) all other borrowings incurred, assumed or guaranteed by
such Borrower, at any time, evidenced by a note, debenture, bond or other
similar instrument (including capitalized lease and purchase money obligations,
and/or for the acquisition (whether by way of purchase, merger or otherwise) of
any business, real property or other assets (except assets acquired in the
ordinary course of business) but excluding obligations other than for borrowed
money including trade payables and other obligations to general creditors) other
than indebtedness which, by its terms or the terms of the instrument creating or
evidencing it, provides that such indebtedness is subordinated to all other
indebtedness of such Borrower. Notwithstanding any other provision of this
Agreement or this Exhibit E, “Senior Debt” shall include refinancings, renewals,
amendments, extensions or refundings of the indebtedness described in clauses
(i) through (iii) above.

“Subordinate and junior” as used herein shall mean that in the event of:

(a) any default in, or violation of, the terms or covenants of any Senior Debt,
including any default in payment of principal of, or premium, if any, or
interest on, any Senior Debt whenever due (whether by acceleration of maturity
or otherwise), and during the continuance thereof, or

(b) the institution of any liquidation, dissolution, bankruptcy, insolvency,
reorganization or similar proceeding relating to any Borrower, its property or
its creditors as such,

the obligee of indebtedness so described shall not be entitled to receive any
payment of principal of, or premium, if any, or interest on, such indebtedness
until all amounts owing in respect of Senior Debt (matured and unmatured) shall
have been paid in full; and from and after the happening of any event described
in clause (b) of this paragraph, all payments and distributions of any kind or
character (whether in cash, securities or property) which, except for the
subordination provisions hereof, would have been payable or distributable to the
obligee of such indebtedness (whether directly or by reason of being superior to
any other indebtedness), shall be made to and for the benefit of the holders of
Senior Debt (who shall be entitled to make all necessary claims therefor) in
accordance with the priorities of payment thereof until all Senior Debt (matured
and unmatured) shall have been paid in full. No act or failure to act on the
part of any Borrower, and no default under or breach of any agreement of such
Borrower, whether or not herein set forth, shall in any way prevent or limit the
holder of any Senior Debt from



--------------------------------------------------------------------------------

enforcing fully the subordination terms herein provided for, irrespective of any
knowledge or notice which such holder may at any time have or be charged with.
In the event that any payment or distribution is made with respect to
Subordinated Debt in violation of the terms of this Exhibit F or any outstanding
Senior Debt, any holder of Subordinated Debt receiving such payment or
distribution shall hold it in trust for the benefit of, and shall remit it to,
the holders of Senior Debt then outstanding in accordance with the priorities of
payment thereof.